 



Exhibit 10.1
 
(CHASE LOGO) [w26179w2617900.gif]
CREDIT AGREEMENT
dated as of
October 18, 2006
among
MGI PHARMA, INC.,
as a Borrower
MGI GP, INC.,
as a Borrower
MGI OM, INC.,
as a Borrower
The Other Loan Parties
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Sole Bookrunner and Sole Lead Arranger
 
CHASE BUSINESS CREDIT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
       
 
       
 
    1  
Section 1.01 Defined Terms.
    1  
Section 1.02 Classification of Loans and Borrowings.
    24  
Section 1.03 Terms Generally.
    24  
Section 1.04 Accounting Terms; GAAP.
    25  
 
       
ARTICLE II THE CREDITS
    25  
 
       
Section 2.01 Commitments.
    25  
Section 2.02 Loans and Borrowings.
    25  
Section 2.03 Requests for Revolving Borrowings.
    26  
Section 2.04 Protective Advances.
    26  
Section 2.05 Swingline Loans and Overadvances.
    27  
Section 2.06 Letters of Credit.
    29  
Section 2.07 Funding of Borrowings.
    33  
Section 2.08 Interest Elections.
    33  
Section 2.09 Termination, Reduction and Increase of Commitments.
    34  
Section 2.10 Repayment of Loans; Evidence of Debt.
    36  
Section 2.11 Prepayment of Loans.
    37  
Section 2.12 Fees.
    37  
Section 2.13 Interest.
    38  
Section 2.14 Alternate Rate of Interest.
    39  
Section 2.15 Increased Costs.
    39  
Section 2.16 Break Funding Payments.
    40  
Section 2.17 Taxes.
    41  
Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
    42  
Section 2.19 Mitigation Obligations; Replacement of Lenders.
    44  
Section 2.20 Returned Payments.
    45  
 
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
    45  
 
       
Section 3.01 Organization; Powers.
    45  
Section 3.02 Authorization; Enforceability.
    45  
Section 3.03 Governmental Approvals; No Conflicts.
    46  
Section 3.04 Financial Condition; No Material Adverse Change.
    46  
Section 3.05 Properties.
    46  
Section 3.06 Litigation and Environmental Matters.
    47  
Section 3.07 Compliance with Laws and Agreements.
    47  
Section 3.08 Investment Company Status.
    47  
Section 3.09 Taxes.
    47  
Section 3.10 ERISA.
    48  
Section 3.11 Disclosure.
    48  
Section 3.12 Material Agreements.
    48  
Section 3.13 Solvency.
    48  
Section 3.14 Insurance.
    49  
Section 3.15 Capitalization and Subsidiaries.
    49  
Section 3.16 Security Interest in Collateral.
    49  
Section 3.17 Employment Matters.
    49  
Section 3.18 Common Enterprise.
    49  
 
       
ARTICLE IV CONDITIONS
    50  
 
       
Section 4.01 Effective Date.
    50  
Section 4.02 Each Credit Event.
    52  

-i-



--------------------------------------------------------------------------------



 



              Page
ARTICLE V AFFIRMATIVE COVENANTS
    53  
 
       
Section 5.01 Financial Statements; Borrowing Base and Other Information.
    53  
Section 5.02 Notices of Material Events.
    56  
Section 5.03 Existence; Conduct of Business.
    57  
Section 5.04 Payment of Obligations.
    58  
Section 5.05 Maintenance of Properties.
    58  
Section 5.06 Books and Records; Inspection Rights.
    58  
Section 5.07 Compliance with Laws.
    58  
Section 5.08 Use of Proceeds.
    58  
Section 5.09 Insurance.
    59  
Section 5.10 Casualty and Condemnation.
    59  
Section 5.11 Appraisals.
    59  
Section 5.12 Depository Banks.
    59  
Section 5.13 Additional Collateral; Further Assurances.
    59  
 
       
ARTICLE VI NEGATIVE COVENANTS
    60  
 
       
Section 6.01 Indebtedness.
    61  
Section 6.02 Liens.
    62  
Section 6.03 Fundamental Changes.
    63  
Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions.
    64  
Section 6.05 Asset Sales.
    65  
Section 6.06 Sale and Leaseback Transactions.
    66  
Section 6.07 Swap Agreements.
    66  
Section 6.08 Restricted Payments; Certain Payments of Indebtedness.
    66  
Section 6.09 Transactions with Affiliates.
    68  
Section 6.10 Restrictive Agreements.
    68  
Section 6.11 Amendment of Material Documents.
    68  
Section 6.12 Financial Covenants.
    69  
 
       
ARTICLE VII EVENTS OF DEFAULT
    69  
 
       
ARTICLE VIII THE ADMINISTRATIVE AGENT
    72  
 
       
ARTICLE IX MISCELLANEOUS
    74  
 
       
Section 9.01 Notices.
    74  
Section 9.02 Waivers; Amendments.
    75  
Section 9.03 Expenses; Indemnity; Damage Waiver.
    77  
Section 9.04 Successors and Assigns.
    79  
Section 9.05 Survival.
    82  
Section 9.06 Counterparts; Integration; Effectiveness.
    82  
Section 9.07 Severability.
    82  
Section 9.08 Right of Setoff.
    83  
Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
    83  
Section 9.10 WAIVER OF JURY TRIAL.
    83  
Section 9.11 Headings.
    84  
Section 9.12 Confidentiality.
    84  
Section 9.13 Several Obligations; Nonreliance; Violation of Law.
    85  
Section 9.14 USA PATRIOT Act.
    85  
Section 9.15 Disclosure.
    85  
Section 9.16 Appointment for Perfection.
    85  
Section 9.17 Interest Rate Limitation.
    85  
Section 9.18 Maximum Liability of Borrowers.
    86  
Section 9.19 Senior Obligations.
    86  

-ii-



--------------------------------------------------------------------------------



 



              Page
ARTICLE X LOAN GUARANTY
    86  
 
       
Section 10.01 Guaranty.
    86  
Section 10.02 Guaranty of Payment.
    87  
Section 10.03 No Discharge or Diminishment of Loan Guaranty.
    87  
Section 10.04 Defenses Waived.
    88  
Section 10.05 Rights of Subrogation.
    88  
Section 10.06 Reinstatement; Stay of Acceleration.
    88  
Section 10.07 Information.
    88  
Section 10.08 Termination.
    89  
Section 10.09 Taxes.
    89  
Section 10.10 Maximum Liability.
    89  
Section 10.11 Contribution.
    89  
Section 10.12 Liability Cumulative.
    90  
Section 10.13 Borrower Guarantors.
    90  
 
       
ARTICLE XI THE BORROWER REPRESENTATIVE
    90  
 
       
Section 11.01 Appointment; Nature of Relationship.
    90  
Section 11.02 Powers.
    91  
Section 11.03 Employment of Agents.
    91  
Section 11.04 Notices.
    91  
Section 11.05 Successor Borrower Representative.
    91  
Section 11.06 Execution of Loan Documents; Borrowing Base Certificate.
    91  

-iii-



--------------------------------------------------------------------------------



 



         
SCHEDULES:
       
 
       
Commitment Schedule
       
Schedule 3.05 — Properties
       
Schedule 3.06 — Disclosed Matters
       
Schedule 3.12 — Material Agreements
       
Schedule 3.14 — Insurance
       
Schedule 3.15 —Capitalization and Subsidiaries
       
Schedule 5.12 — Exempt Accounts
       
Schedule 6.01 — Existing Indebtedness
       
Schedule 6.02 — Existing Liens
       
Schedule 6.04 — Existing Investments
       
Schedule 6.10 — Existing Restrictions
       
 
       
EXHIBITS:
       
 
       
Exhibit A — Form of Assignment and Assumption
       
Exhibit B — Form of Borrowing Base Certificate
       
Exhibit C — Form of Compliance Certificate
       
Exhibit D — Joinder Agreement
       

-iv-



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of October 18, 2006 (as it may be amended or
modified from time to time, this “Agreement”), among MGI PHARMA, INC., a
Minnesota corporation, MGI GP, INC., a Delaware corporation, and MGI OM, INC., a
Delaware corporation, as Borrowers, the other Loan Parties party thereto, the
Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
Definitions
          Section 1.01 Defined Terms.
          As used in this Agreement, the following terms have the meanings
specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Account” has the meaning assigned to such term in the Security
Agreement.
          “Account Debtor” means any Person obligated on an Account.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Credit Exposure” means, at any time, the aggregate Credit
Exposure of all the Lenders.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “Applicable Percentage” means, with respect to any Lender, (a) with
respect to Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment and the denominator of which is the aggregate Revolving Commitment of
all Revolving Lenders (if the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon such Lender’s share of
the aggregate Revolving

 



--------------------------------------------------------------------------------



 



Exposures at that time) and (b) with respect to Protective Advances or with
respect to the Aggregate Credit Exposure, a percentage based upon its share of
the Aggregate Credit Exposure and the unused Commitments.
          “Applicable Rate” means, for any day, with respect to any ABR Loan or
Eurodollar Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Borrowers’ Average Liquidity as of the most
recent determination date, provided that until the delivery to the
Administrative Agent, pursuant to Section 5.01, of the Borrowers’ Compliance
Certificate for the Company’s first full fiscal quarter ending after the
Effective Date, the “Applicable Rate” for (a) ABR Loans shall be 0% and
(b) Eurodollar Loans shall be 1.50% and the Commitment Fee Rate shall be 0.125%:

                                      Revolver     Average   Revolver  
Eurodollar   Commitment Liquidity   ABR Spread   Spread   Fee Rate
Category 1 ³ $175,000,000
    0.00 %     0.75 %     0.125 %
Category 2 < $175,000,000 but ³ $125,000,000
    0.00 %     1.25 %     0.125 %
Category 3 < $125,000,000
    0.25 %     1.75 %     0.125 %

          For purposes of the foregoing, (a) the Applicable Rate shall be
determined as of the end of each fiscal quarter of the Borrowers based upon the
determination of Average Liquidity during such fiscal quarter of the Borrowers
as set forth in the Borrowers’ Compliance Certificate delivered pursuant to
Section 5.01(d) and (b) each change in the Applicable Rate resulting from a
change in the Average Liquidity shall be effective during the period commencing
five (5) Business Days after delivery to the Administrative Agent of such
Compliance Certificate indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that if the
Borrower Representative fails to deliver the Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then the
Applicable Margin and fees shall be deemed to be in Category 3 until such
Compliance Certificate is delivered.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Availability” means, at any time, an amount equal to (a) the lesser
of the aggregate Revolving Commitments and the Borrowing Base minus (b) the
aggregate Revolving Exposure.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

-2-



--------------------------------------------------------------------------------



 



          “Available Revolving Commitment” means, at any time, the aggregate
Revolving Commitments of all Revolving Lenders then in effect minus the
Revolving Exposure of all Revolving Lenders at such time.
          “Average Liquidity” means, for any period, the average Liquidity of
the Borrowers during such period, calculated by averaging monthly Liquidity
during such period, as of the first and last day of each calendar month during
such period.
          “Banking Services” means each and any of the following bank services
provided to any Loan Party by Chase or any of its Affiliates, if any:
(a) commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
          “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services, if any.
          “Banking Services Reserves” means all Reserves which the
Administrative Agent from time to time establishes in its Permitted Discretion
for Banking Services then provided or outstanding, if any.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America or any successor thereto.
          “Borrower” or “Borrowers” means, individually or collectively, the
Company, MGI GP, MGI OM, Inc., a Delaware corporation, and any other Person that
becomes a party hereto as a borrower pursuant to a Joinder Agreement.
          “Borrower Representative” means the Company, in its capacity as
contractual representative of the Borrowers pursuant to Article XI.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Swingline Loan, and (c) a
Protective Advance and (e) an Overadvance.
          “Borrowing Base” means, at any time, the sum of (a) up to 85% of the
aggregate face amount of the Borrowers’ Eligible Accounts (net of the Chargeback
Reserve and Core Distribution Fee) at such time, minus (b) Reserves. The
Administrative Agent may, in its Permitted Discretion and with five (5) Business
Days prior written notice, reduce the advance rate set forth above or adjust
Reserves.
          “Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B or another form which is acceptable to
the Administrative Agent in its sole discretion and which shall include a
calculation of Liquidity as of the date of such Borrowing Base Certificate as
well as supporting deposit account and securities account statements.
          “Borrowing Request” means a request by the Borrower Representative for
a Revolving Borrowing in accordance with Section 2.03.

-3-



--------------------------------------------------------------------------------



 



          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a consolidated balance
sheet of the Company and its Subsidiaries prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 20% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were neither (i) nominated by the board of directors of the
Company nor (ii) appointed by directors so nominated; or (c) the Company shall
cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances, 100% of the outstanding voting Equity Interests of each of the
other Loan Parties on a fully diluted basis other than pursuant to a Permitted
Asset Sale.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Chargeback Reserve” means for any date of determination, Borrowers’
projected balance of unprocessed chargebacks, as determined in a manner
consistent with GAAP and subject in each case to the reasonable satisfaction of
the Administrative Agent.
          “Chase” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Protective Advances or Overadvances.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all property owned, leased or operated by a
Person party to the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter

-4-



--------------------------------------------------------------------------------



 




acquired, that may at any time be or become subject to a security interest or
Lien in favor of the Administrative Agent, on behalf of itself and the Lenders,
to secure the Secured Obligations.
          “Collateral Documents” means, collectively, the Security Agreement and
any other documents granting a Lien upon the Collateral as security for payment
of the Secured Obligations.
          “Collection Account” has the meaning assigned to such term in the
Security Agreement.
          “Commitment” means, with respect to each Lender, the sum of such
Lender’s Revolving Commitment, together with the commitment of such Lender to
acquire participations in Protective Advances hereunder. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.
          “Commitment Schedule” means the Schedule attached hereto identified as
such.
          “Company” means MGI PHARMA, INC., a Minnesota corporation.
          “Company’s Rights Agreement” means that certain Rights Agreement
between the Company and Norwest Bank Minnesota, N.A., dated as of July 14, 1998,
as amended on March 14, 2000.
          “Compliance Certificate” has the meaning assigned to such term in
Section 5.01(d).
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Controlled Disbursement Account” means, collectively, certain
accounts and any replacement or additional accounts of the Borrowers, if any,
that the Borrowers maintain with the Administrative Agent as a zero balance,
cash management account pursuant to and under any agreement between a Borrower
and the Administrative Agent, as modified and amended from time to time, and
through which all disbursements of a Borrower, any Loan Party and any designated
Subsidiary of a Borrower are made and settled on a daily basis with no
uninvested balance remaining overnight.
          “Core Distribution Fee” means for any date of determination,
Borrowers’ estimated amount of the fees owing to certain distributors pursuant
to the Borrowers’ payment arrangements with such distributors, as determined in
a manner consistent with GAAP and subject in each case to the reasonable
satisfaction of the Administrative Agent.
          “Credit Exposure” means, as to any Lender at any time, the sum of
(a) such Lender’s Revolving Exposure at such time, plus (b) an amount equal to
its Applicable Percentage, if any, of the aggregate principal amount of
Protective Advances outstanding at such time.
          “Default” means any event or condition which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default.
          “Deposit Account Control Agreement” has the meaning assigned to such
term in the Security Agreement.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

-5-



--------------------------------------------------------------------------------



 



          “Document” has the meaning assigned to such term in the Security
Agreement.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Drug Product Candidates” means any and all drug product candidates or
other potential drugs being investigated, evaluated and/or tested by or on
behalf of Borrowers or their Subsidiaries, or any of them, at any time, whether
pursuant to a license or other agreement with a third party or otherwise,
irrespective of the proposed or anticipated indications or uses of the same (or
whether such indications or uses may expand or contract), including but not
limited to the following or any other drug product candidates containing one or
more of the active ingredients in the following: SaforisTM Powder for Oral
Suspension, Aquavan® injection, Aloxi® Oral Capsule, Amolimogene (ZYC101a),
Irofulven, MG98, ZYC300, GP1 5693, PARP Inhibitors, and other Acylfulvene
Analogs.
          “Drugs” means any and all drugs owned, manufactured, licensed,
marketed, sold and/or distributed by Borrowers or their Subsidiaries, or any of
them, at any time, whether pursuant to a license with a third party or
otherwise, irrespective of the proposed or anticipated indications or uses of
the same (or whether such indications or uses may expand or contract), including
but not limited to the following or any drugs containing one or more of the
active ingredient in the following: Aloxi® Injection, Gliadel® Wafer, Salagen
Tablets, Hexalen Capsules, and Dacogen™ Injection.
          “EBITDA” means, for any period, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period (including expenses
related to Milestone Payments), (iv) any extraordinary charges for such period,
(v) any amounts attributable to in process research and development acquired in
connection with a Permitted Acquisition, (vi) expenses relating to non-cash
stock awards or benefit contributions and (vii) any other non-cash charges for
such period (but excluding any non-cash charge in respect of an item that was
included in Net Income in a prior period and any non-cash charge that relates to
the write-down or write-off of inventory), minus (b) without duplication and to
the extent included in Net Income, (i) any cash payments made during such period
in respect of non-cash charges described in clause (a)(v) taken in a prior
period and (ii) any extraordinary gains and any non-cash items of income for
such period, all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.
          “EDGAR” means SEC’s Electronic Data Gathering, Analysis and Retrieval
System (EDGAR).
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Eligible Accounts” means, at any time, the Accounts of a Borrower
which the Administrative Agent determines in its Permitted Discretion are
eligible as the basis for the extension of Revolving Loans, Swingline Loans and
the issuance of Letters of Credit hereunder. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Accounts shall not include any
Account:
     (a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;
     (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;

-6-



--------------------------------------------------------------------------------



 



     (c) which is (i) unpaid more than thirty (30) days after the original due
date therefor or (ii) has been written off the books of such Borrower or
otherwise designated as uncollectible;
     (d) which (i) is unpaid more than 180 days after the original invoice date
therefor or (ii) has a due date more than 94 days after the original invoice
date therefor; provided that no more than $2,500,000 of Accounts that have due
dates in excess of 94 days after the original invoice date owing by Account
Debtors related to sales of Drugs in connection with a product launch which
would otherwise be Eligible Accounts but for the operation of this clause
(d) shall be deemed Eligible Accounts hereunder;
     (e) which is owing by an Account Debtor for which more than 25% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
     (f) which is owing by an Account Debtor (other than Oncology Supply, Inc.,
McKesson Drug OTN d/b/a McKesson Corporation, US Oncology, Inc. or Oncology
Therapeutic Network) to the extent the aggregate amount of Accounts owing from
such Account Debtor and its Affiliates to all Borrowers exceeds 25% of the
aggregate amount of Eligible Accounts of all Borrowers, then all Accounts owned
by such Account Debtor in excess of such amount shall be deemed ineligible;
     (g) with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached in
any material respect or is not true in any material respect;
     (h) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon such Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;
     (i) for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower or if such Account was invoiced more than
once;
     (j) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
     (k) which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) has had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any State or Federal
bankruptcy laws, (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;
     (l) which is owed by any Account Debtor which has sold all or a
substantially all of its assets unless the purchaser of such assets has assumed
all of the Account Debtor’s obligations with respect to such Account;

-7-



--------------------------------------------------------------------------------



 



     (m) which is owed by an Account Debtor which (i) does not maintain its
chief executive office in any State or any province of Canada or (ii) is not
organized under applicable law of any State, Canada, or any province of Canada
unless, in either case, such Account is backed by a letter of credit reasonably
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent; provided,
however, that (A) no more than $1,000,000 of Accounts owing by Account Debtors
with their chief executive office in Puerto Rico or organized under the
applicable law of Puerto Rico shall be Eligible Accounts at any time and (B) at
any time up to $500,000 of such Accounts which would otherwise be Eligible
Accounts but for the operation of this clause (m) shall be deemed Eligible
Accounts hereunder;
     (n) which is owed in any currency other than U.S. dollars;
     (o) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America unless such Account is backed by a letter of credit reasonably
acceptable to the Administrative Agent which is in the possession of the
Administrative Agent, or (ii) the government of the United States of America, or
any department, agency, public corporation, or instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq. and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the
Lien of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s reasonable satisfaction;
     (p) which is owed by any Affiliate, employee or officer or director of any
Loan Party or any Subsidiary of any Loan Party;
     (q) which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party or any Subsidiary of any Loan Party is indebted,
but only to the extent of such indebtedness or is subject to any security,
deposit, progress payment, retainage or other similar advance made by or for the
benefit of an Account Debtor, in each case to the extent thereof;
     (r) which is subject to any counterclaim, defense, setoff or dispute but
only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;
     (s) which is evidenced by any promissory note, chattel paper, or
instrument;
     (t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;
     (u) with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts, chargebacks and
adjustments given in the ordinary course of business and only to the extent of
such reduction, or any Account which was partially paid and such Borrower
created a new receivable for the unpaid portion of such Account;
     (v) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, State or local, including
without limitation the

-8-



--------------------------------------------------------------------------------



 



Federal Consumer Credit Protection Act, the Federal Truth in Lending Act and
Regulation Z of the Board;
     (w) which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
an ownership interest in such goods, or which indicates any party other than
such Borrower as payee or remittance party;
     (x) which was created on cash on delivery terms;
     (y) to the extent the underlying goods have been returned to such Borrower;
or
     (z) which the Administrative Agent determines, in the Administrative
Agent’s Permitted Discretion, may not be paid by reason of the Account Debtor’s
inability to pay or which the Administrative Agent otherwise determines in its
Permitted Discretion is unacceptable for any reason whatsoever.
          In the event that an Account which was previously an Eligible Account
ceases to be an Eligible Account hereunder, such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Borrower to
reduce the amount of such Account; provided, however, that the Administrative
Agent shall provide the Borrower Representative with five (5) Business Days
prior written notice if the Administrative Agent changes the standards for
eligibility pursuant to its Permitted Discretion set forth in this definition.
          “Environmental Laws” means all applicable laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to occupational health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

-9-



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.17(a).
          “Exempt Accounts” has the meaning assigned to such term in
Section 5.12.
          “FDA Laws” means all laws, statutes, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, letters, notices or binding
agreements issued, promulgated or entered into, relating in any way to the
contemplated or actual sale, distribution, manufacture, commercialization,
testing, evaluation or other use of drugs (whether prescription or
non-prescription and whether for investigational or any other use), drug
candidates, foods, medical devices, cosmetics, biologics, dietary

-10-



--------------------------------------------------------------------------------



 




supplements, or any other substances regulated by a Federal, State, or local
Governmental Authority used, or intended to be used, in the treatment,
diagnosis, or cure of any disease, sickness, or condition or to improve or
foster human health and welfare. FDA Laws includes, but is not limited to, all
laws, statutes, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, letters, notices or binding agreements issued,
promulgated or entered into, relating in any way to the contemplated or actual
sale, distribution, manufacture, commercialization, testing, evaluation or other
use of Drugs and/or Drug Product Candidates, as those terms are defined herein.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the vice president of finance, principal
financial officer, principal accounting officer, treasurer or controller of the
Company.
          “Fixed Charge Coverage Ratio” means, the ratio, determined as of the
end of each of fiscal quarter of the Company for the most-recently ended four
fiscal quarters, of (a) EBITDA minus the unfinanced portion of Capital
Expenditures to (b) Fixed Charges, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.
          “Fixed Charges” means, with reference to any period, without
duplication, cash Interest Expense, plus prepayments and scheduled principal
payments on Indebtedness made during such period (excluding any prepayment,
whether voluntary or mandatory, of Loans), plus expense for taxes paid in cash,
plus dividends or distributions paid in cash, plus Capital Lease Obligation
payments, plus cash contributions to any Plan, plus Milestone Payments paid in
cash (net of Milestone Payments received), all calculated for the Company and
its Subsidiaries on a consolidated basis.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrowers are located. For purposes
of this definition, the United States of America and each State shall be deemed
to constitute a single jurisdiction.
          “Funding Accounts” has the meaning assigned to such term in
Section 4.01(g).
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether State or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to

-11-



--------------------------------------------------------------------------------



 




purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Helsinn Agreements” means the License Agreement, dated April 6, 2001,
between the Company and Helsinn Healthcare, S.A., the Supply and Purchase
Agreement (Aloxi), dated April 6, 2001, between the Company and Helsinn Birex
Pharmaceuticals Ltd. (in each case, as amended, supplemented or otherwise
modified from time to time) and any other agreement with Helsinn Healthcare,
S.A., Helsinn Birex Pharmaceuticals Ltd. or any of their Affiliates.
          “Inactive Subsidiary” means Canvas Informatics, Inc., a Delaware
corporation, Zycos Services Corporation Inc., a Delaware corporation, GPI
Investments, LLC, a Delaware limited liability company, Artery, LLC, a Delaware
limited liability company, and MGI Pharma Limited, an English limited company
and any other Subsidiary created or acquired after the date hereof, in each case
so long as such entity has no current operations and does not contain assets
valued in excess of $500,000.
          “Increase Notice” has the meaning assigned to such term in
Section 2.09(e).
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out and (l) any Off-Balance Sheet
Arrangement. Without limiting the generality of the foregoing, the Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Interest Election Request” means a request by the Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.08.

-12-



--------------------------------------------------------------------------------



 



          “Interest Expense” means, with reference to any period, total interest
expense (including that attributable to Capital Lease Obligations) of the
Company and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), all calculated on a consolidated basis for the Company
and its Subsidiaries for such period in accordance with GAAP.
          “Interest Payment Date” means (a) with respect to any ABR Loan (other
than a Swingline Loan), the first Business Day of each calendar month and the
Maturity Date, and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
          “Interest Period” means (a) with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower Representative may elect; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
          “Inventory” has the meaning assigned to such term in the Security
Agreement.
          “Issuing Bank” means Chase, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
          “Joinder Agreement” has the meaning assigned to such term in
Section 5.13(a).
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The LC Exposure of any Revolving Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

-13-



--------------------------------------------------------------------------------



 



          “Lenders” means the Persons listed on the Commitment Schedule and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Liquidity” means, as of any date of determination, the Borrowers’
Borrowing Base, plus (i) cash and Permitted Investments held by Borrowers in a
deposit account subject to a Deposit Account Control Agreement or a securities
account subject to a Securities Account Control Agreement, as applicable minus
(ii) the sum of Revolving Exposure and Protective Advances.
          “Liquidity Event” shall mean the date when Liquidity equals any amount
less than (a) $80,000,000, plus (b) an amount equal to 107% of any increase of
the Commitments pursuant to Section 2.09(e).
          “Loan Documents” means this Agreement, any promissory notes issued
pursuant to the Agreement, any Letter of Credit applications, the Collateral
Documents, the Loan Guaranty and all other agreements, instruments, documents
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
          “Loan Guarantor” each Loan Party (other than the Borrowers), including
those Persons who become parties hereto as guarantors pursuant to a Joinder
Agreement.

-14-



--------------------------------------------------------------------------------



 



          “Loan Guaranty” means Article X of this Agreement.
          “Loan Parties” means the Borrowers, the Loan Guarantors and their
successors and assigns.
          “Loans” means the loans and advances made by the Lenders pursuant to
this Agreement, including Swingline Loans, Overadvances and Protective Advances.
          “Majority Lenders” means, at any time, Lenders having Credit Exposure
and unused Commitments representing at least 50.1% of the sum of the total
Credit Exposure and unused Commitments at such time.
          “Material Adverse Effect” means any event, development or
circumstances that has had or could have a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Company and its Subsidiaries taken as a whole, (b) the ability of any Loan Party
to perform any of its obligations under the Loan Documents to which it is a
party, (c) the Collateral, or the Administrative Agent’s Liens (on behalf of
itself and the Lenders) on the Collateral or the priority of such Liens, or
(d) the rights of or benefits available to the Administrative Agent, the Issuing
Bank or the Lenders under the Loan Documents or with respect to the Collateral.
          “Material Agreement” means any (a) Helsinn Agreement, (b) agreement or
series of related agreements between a licensor, supplier or any of its
Affiliates and any Loan Party pertaining to the sale of a Drug of any Loan Party
if, during any six month period, the revenue of Loan Parties from the sale of
such Drug exceeds 10% of the aggregate revenue of Loan Parties and (c) agreement
or series of related agreements between a customer and its Affiliates and any
Loan Party that results in revenue, during any six month period, in excess of
10% of the aggregate revenue of the Loan Parties.
          “Material Drug” means Aloxi® Injection, Dacogen™ Injection and any
other Drug that results in revenue during any six month period, in excess of 15%
of the aggregate revenue of the Loan Parties.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $3,750,000. For purposes of determining Material Indebtedness,
the “obligations” of any Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means October 18, 2009 or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof.
          “Maximum Liability” has the meaning assigned to such term in
Section 9.18.
          “MGI Canada” means MGI Pharma Canada, Co., a Nova Scotia corporation.
          “MGI GP” means MGI GP, Inc., a Delaware corporation
          “Milestone Payments” means those payments made by or received by a
Loan Party in connection with Technology Transfer Transactions that are
contingent on an event or series of events occurring before they are earned or
payable.

-15-



--------------------------------------------------------------------------------



 



          “Monthly Delivery Period” means any period that is not a Weekly
Delivery Period.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which the Company
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by the Company or such Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.
          “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
          “Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.11.
          “Obligated Party” has the meaning assigned to such term in
Section 10.02.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the Administrative Agent, the Issuing Bank or
any indemnified party arising under the Loan Documents.
          “Off-Balance Sheet Arrangement” means any transaction, agreement or
other contractual arrangement to which an entity unconsolidated with the
applicable Loan Party is a party, under which such Loan Party has:
     (a) any obligation under a guarantee contract that has any of the
characteristics identified in paragraph 3 of FASB Interpretation No. 45,
Guarantor’s Accounting and Disclosure

-16-



--------------------------------------------------------------------------------



 



Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of
Others (November 2002) (“FIN 45”), as may be modified or supplemented, and that
is not excluded from the initial recognition and measurement provisions of FIN
45 pursuant to paragraphs 6 or 7 of that Interpretation;
     (b) a retained or contingent interest in assets transferred to an
unconsolidated entity or similar arrangement that serves as credit, liquidity or
market risk support to such entity for such assets;
     (c) any obligation, including a contingent obligation, under a contract
that would be accounted for as a derivative instrument, except that it is both
indexed to such Loan Party’s own stock and classified in stockholders’ equity in
such Loan Party’s statement of financial position, and therefore excluded from
the scope of FASB Statement of Financial Accounting Standards No. 133,
Accounting for Derivative Instruments and Hedging Activities (June 1998),
pursuant to paragraph 11(a) of that Statement, as may be modified or
supplemented;
     (d) any obligation, including a contingent obligation, arising out of a
variable interest (as referenced in FASB Interpretation No. 46, Consolidation of
Variable Interest Entities (January 2003), as may be modified or supplemented)
in an unconsolidated entity that is held by, and material to, such Loan Party,
where such Loan Party provides financing, liquidity, market risk or credit risk
support to, or engages in leasing, hedging or research and development services
with, such Loan Party; or
     (e) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Overadvance” has the meaning assigned to such term in
Section 2.05(c).
          “Participant” has the meaning set forth in Section 9.04.
          “Paying Guarantor” has the meaning assigned to such term in
Section 10.11.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means any acquisition after the Effective Date
by any Borrower or any Subsidiary formed by a Borrower for such purpose, by any
means, of all or substantially all of the assets or capital stock, an operating
division or a business unit, of any Person that is a going concern, that has
been incorporated or organized under the laws of a State (other than Puerto
Rico) and that is in a similar or related field of business to the Borrowers as
of the date hereof, and so long as Administrative Agent and Lenders shall have
received evidence at least three (3) Business Days prior to the closing date of
such acquisition that such acquisition satisfies the following conditions:
     (a) no Default or Event of Default is in existence at the time of such
acquisition or would be caused thereby after giving effect thereto;

-17-



--------------------------------------------------------------------------------



 



     (b) the Board of Directors and/or owners of the entity whose business is to
be acquired have approved the proposed transaction;
     (c) Administrative Agent has received written notice at least ten
(10) Business Days’ prior to the consummation of such acquisition, which notice
shall include a reasonably detailed description of the proposed terms of such
acquisition, and, as soon as available, copies of all agreements delivered in
connection therewith;
     (d) Administrative Agent shall receive, not less than ten (10) Business
Days’ prior to the consummation of such acquisition, a due diligence package,
including a description of the business to be acquired, a description of the
legal structure of the acquisition, historical financial statements for the
previous three (3) years, satisfactory projections, a pro forma balance sheet,
if any, summaries of sources and uses to purchase and/or finance the
acquisition, material contracts and such additional information as may be
reasonably requested by Administrative Agent;
     (e) Administrative Agent shall be granted a first priority perfected Lien
(subject only to Permitted Liens) on all personal property of the type
comprising Collateral being acquired pursuant to such acquisition;
     (f) immediately after completing such acquisition, Borrowers have Liquidity
of at least $80,000,000;
     (g) the aggregate consideration (excluding consideration consisting of the
common stock of the Company) paid in connection with all such acquisitions
during any fiscal year of the Company shall not exceed (i) $30,000,000 or (ii)
$50,000,000 if immediately after completing each acquisition during an
applicable year, Liquidity is greater than $100,000,000; and
     (h) Administrative Agent has received a certificate from Borrower
Representative’s chief financial officer certifying that all of the applicable
conditions contained herein to treating such acquisition as a Permitted
Acquisition have been satisfied.
          In no event shall any Accounts acquired in connection with a Permitted
Acquisition be deemed eligible for advance hereunder unless and until
Administrative Agent has completed (at Borrowers’ expense) a field examination
of such Accounts so acquired or to be acquired.
          “Permitted Asset Sales” means (i) any Technology Transfer Transactions
concerning intellectual property transfers related to the Material Drugs for use
outside of North America, (ii) any Technology Transfer Transactions concerning
any Drug or Drug Product Candidate other than a Material Drug, and (iii) sales,
transfers, leases or other disposals of any Drug or Drug Product that is not an
Material Drug (including (A) in connection with the sale of all of the Equity
Interests of a Subsidiary that does not include a Material Drug or rights to a
Material Drug among its assets or (B) the Equity Interests owned by the Company
in connection with SuperGen and MethylGene).
          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

-18-



--------------------------------------------------------------------------------



 



     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America);
     (b) (i) long term commercial bank or corporate Indebtedness having, at such
date of acquisition, a credit rating from S&P or Moody’s (or from both S&P and
Moody’s, if available) of at least A2 and/or A and (ii) short term commercial
bank or corporate Indebtedness having, at such date of acquisition, a credit
rating from S&P or Moody’s (or from both S&P and Moody’s, if available) of at
least A1 or P1;
     (c) (i) fully collateralized long term repurchase agreements having, at
such date of acquisition, a credit rating from S&P or Moody’s (or from both S&P
and Moody’s, if available) of at least A2 and/or P1 and (ii) fully
collateralized short term repurchase agreements, having, at such date of
acquisition, a credit rating from S&P or Moody’s (or from both S&P and Moody’s,
if available) of at least A2 and/or P1, in each case entered into with a
financial institution with a capital base of at least $100,000,000 that is
designated as a Primary Government Securities Dealer;
     (d) auction market notes, remarketed preferred stock and remarketed
variable rate preferred stock, in each case, having, at such date of
acquisition, a credit rating from S&P or Moody’s (or from both S&P and Moody’s,
if available) of at least A2 or A;
     (e) (i) long term municipal securities having, at such date of acquisition,
a credit rating from S&P or Moody’s (or from both S&P and Moody’s, if available)
of at least A2 and/or A and (ii) short term municipal securities having, at such
date of acquisition, a credit rating from S&P or Moody’s (or from both S&P and
Moody’s, if available) of at least A-1/SP-1 or MIG-1/P-1;

-19-



--------------------------------------------------------------------------------



 



     (f) (i) long term asset backed securities, having, at such date of
acquisition, a credit rating from S&P or Moody’s (or from both S&P and Moody’s,
if available) of at least A2 and/or Aa2 or AA or (ii) short term asset backed
securities, having, at such date of acquisition, a credit rating from S&P or
Moody’s (or from both S&P and Moody’s, if available) of at least A1 or P1; and
     (g) money market funds that (i) invest substantially in instruments
described in clauses (a) through (f) of this definition and (ii) have portfolio
assets of at least $5,000,000,000;
provided that for purposes of this definition, Investments that are “short term”
shall have maturity dates that are three hundred sixty-five (365) days or fewer
from the date of purchase and Investments that are “long term” shall have
maturity dates that are greater than three hundred sixty-five (365) days, but
less than three years, from the date of purchase.
          “Permitted Lien” means any Lien permitted by Section 6.02.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prepayment Event” means:
     (a) any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any Collateral of any Loan Party, other than
dispositions described in Section 6.05(a); or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any Collateral of
any Loan Party; or
     (c) the issuance by the Company of any Equity Interests, or the receipt by
the Company of any capital contribution; or
     (d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01.
          “Prepayment Fee” means a fee payable to the Administrative Agent, for
the benefit of the Lenders, in an amount equal to the sum of the aggregate
Revolving Commitment as of the Effective Date multiplied by (i) 0.75% if such
termination of the Commitments occurs prior to the first anniversary of the date
of this Agreement, (ii) 0.50% if such termination of the Commitments occurs on
or after the first but prior to the second anniversary of the date of this
Agreement, and (iii) 0% if such termination of the Commitments occurs on or
after the second anniversary of the date of this Agreement.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Chase as its prime rate at its offices at 270 Park Avenue
in New York City (which is not necessarily the lowest rate charged to any
customer); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

-20-



--------------------------------------------------------------------------------



 



          “Projections” has the meaning assigned to such term in
Section 5.01(f).
          “Protective Advance” has the meaning assigned to such term in
Section 2.04.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Borrowers’ assets from information furnished by or on behalf
of the Borrowers, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.
          “Requested Revolver Increase” has the meaning assigned to such term in
Section 2.09(e).
          “Required Lenders” means, at any time, Lenders having Credit Exposure
and unused Commitments representing at least 662/3% of the sum of the total
Credit Exposure and unused Commitments at such time; provided that if, at any
time, there are fewer than three Lenders, then Required Lenders shall mean all
Lenders.
          “Requirement of Law” as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Reserves” means any and all reserves, other than Chargeback Reserves,
which the Administrative Agent deems necessary, in its Permitted Discretion, to
maintain (including, without limitation, an availability reserve, reserves for
accrued and unpaid interest on the Secured Obligations, Banking Services
Reserves, if any, reserves for dilution of Accounts, reserves for Swap
Obligations, reserves for contingent liabilities of any Loan Party, reserves for
uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Company or any option, warrant or other
right to acquire any such Equity Interests in the Company.
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit, Overadvances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced or increased from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and

-21-



--------------------------------------------------------------------------------



 




Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $75,000,000.
          “Revolving Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure plus an amount equal to its Applicable Percentage of the
aggregate principal amount of Swingline Loans at such time, plus an amount equal
to its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.
          “Revolving Lender” means, as of any date of determination, a Lender
with a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
          “Revolving Loan” means a Loan made pursuant to Section 2.01(a).
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
          “SEC” means the Securities and Exchange Commission.
          “Secured Obligations” means all Obligations, together with all
(i) Banking Services Obligations and (ii) Swap Obligations owing to one or more
Lenders or their respective Affiliates; provided that at or prior to the time
that any transaction relating to such Swap Obligation is executed, the Lender
party thereto (other than Chase) shall have delivered written notice to the
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents.
          “Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, and any
other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.
          “Securities Account Control Agreement” has the meaning assigned to
such term in the Security Agreement.
          “Senior Officer” means the chief executive officer, chief operating
officer, president or any Financial Officer.
          “Settlement” has the meaning assigned to such term in Section 2.05(f).
          “Settlement Date” has the meaning assigned to such term in
Section 2.05(f).
          “State” shall mean any state of the United States of America, the
District of Columbia and the Commonwealth of Puerto Rico.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities”

-22-



--------------------------------------------------------------------------------



 




in Regulation D of the Board). Such reserve percentages shall include those
imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated in writing to payment of the Secured
Obligations to the reasonable written satisfaction of the Administrative Agent.
          “Subordinated Notes” means those certain (a) Senior Subordinated
Convertible Notes due March 2, 2024 of the Company in the outstanding principal
amount of $348,000,000 and (b) 5% Convertible Subordinated Notes, due July 1,
2008 of MGI GP in the outstanding principal amount of $1,500,000.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, Controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
          “Subsidiary” means any direct or indirect subsidiary of the Company or
a Loan Party, as applicable.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” means a Loan made pursuant to Section 2.05(a).
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

-23-



--------------------------------------------------------------------------------



 



          “Technology Transfer Transactions” means intellectual property
transfer transactions of any Loan Party, including outlicenses, partnership
transactions, co-promotions, distributorships or other similar transactions.
          “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other State the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
          “Weekly Delivery Period” means any period during which (a) Liquidity
is less than $80,000,000 or (b)(i) Borrowings are greater than $25,000,000 and
(ii) Liquidity is less than $125,000,000.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          Section 1.02 Classification of Loans and Borrowings.
          For purposes of this Agreement, Loans may be classified and referred
to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or
by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
          Section 1.03 Terms Generally.
          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to

-24-



--------------------------------------------------------------------------------



 




Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
          Section 1.04 Accounting Terms; GAAP.
          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower Representative that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
The Credits
          Section 2.01 Commitments.
          Subject to the terms and conditions set forth herein, each Lender
severally agrees to make Revolving Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Exposure exceeding such Lender’s Revolving
Commitment or (ii) the total Revolving Exposures exceeding the lesser of (x) the
sum of the total Revolving Commitments or (y) the Borrowing Base, subject to the
Administrative Agent’s authority, in its sole discretion, to make Protective
Advances and Overadvances pursuant to the terms of Section 2.04 and 2.05. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Borrowers may borrow, prepay and reborrow Revolving Loans.
          Section 2.02 Loans and Borrowings.
          (a) Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
Any Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04 and 2.05.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower
Representative may request in accordance herewith, provided that all Borrowings
made on the Effective Date must be made as ABR Borrowings but may be converted
into Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $500,000. ABR Revolving
Borrowings may be in any amount. Each Swingline Loan shall

-25-



--------------------------------------------------------------------------------



 




be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five Eurodollar Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower Representative shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
          Section 2.03 Requests for Revolving Borrowings.
          To request a Revolving Borrowing, the Borrower Representative shall
notify the Administrative Agent of such request either in writing (delivered by
hand or facsimile) in a form approved by the Administrative Agent and signed by
the Borrower Representative or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., Chicago time, three (3) Business Days
before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than noon, Chicago time, on the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e) may be given not later than 9:00 a.m., Chicago time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower Representative. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:
     (i) the name of the applicable Borrower;
     (ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
          Section 2.04 Protective Advances.
          (a) Subject to the limitations set forth below, upon the occurrence
and during the continuation of any Default, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrowers, on behalf of all Lenders, which the
Administrative Agent, in its

-26-



--------------------------------------------------------------------------------



 




Permitted Discretion, deems necessary or desirable (i) to preserve or protect
the Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that, the aggregate
amount of Protective Advances outstanding at any time shall not at any time
exceed 10% of then outstanding Revolving Commitments of the Lenders; provided
further that, the aggregate amount of outstanding Protective Advances plus the
aggregate Revolving Exposure shall not exceed the aggregate Commitments.
Protective Advances may be made even if the conditions precedent set forth in
Section 4.02 have not been satisfied. The Protective Advances shall be secured
by the Liens in favor of the Administrative Agent in and to the Collateral and
shall constitute Obligations hereunder. All Protective Advances shall be ABR
Borrowings. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by Required Lenders. Any such revocation must be in
writing and shall become effective prospectively upon the Administrative Agent’s
receipt thereof. At any time that there is sufficient Availability and the
conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may on a Business Day request the Revolving Lenders to make
a Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).
          (b) Upon the making of a Protective Advance by the Administrative
Agent, each Lender shall be deemed, without further action by any party hereto,
to have unconditionally and irrevocably purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance in proportion to its Applicable Percentage. From and after
the date, if any, on which any Lender is required to fund its participation in
any Protective Advance purchased hereunder, the Administrative Agent shall
promptly distribute to such Lender, such Lender’s Applicable Percentage of all
payments of principal and interest and all proceeds of Collateral received by
the Administrative Agent in respect of such Protective Advance.
          Section 2.05 Swingline Loans and Overadvances.
          (a) Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrowers, from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $10,000,000 or (ii) the sum of the total
Revolving Exposures exceeding the lesser of the total Revolving Commitments and
the Borrowing Base; provided that the Swingline Lender shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans. To request a
Swingline Loan, the Borrower Representative shall notify the Administrative
Agent of such request by telephone (confirmed by facsimile), not later than
noon, Chicago time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower Representative. The Swingline Lender shall make each Swingline Loan
available to the Borrowers by means of a credit to the Funding Account(s) (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank,
and in the case of repayment of another Loan or fees or expenses as provided by
Section 2.18(c), by remittance to the Administrative Agent to be distributed to
the Lenders) by 2:00 p.m., Chicago time, on the requested date of such Swingline
Loan. At all times the Borrowers maintain one or more Controlled Disbursement
Accounts, the Borrowers hereby authorize the Swingline Lender to, and the
Swingline Lender shall, subject to the terms and conditions set forth herein

-27-



--------------------------------------------------------------------------------



 



(but without any further written notice required), not later than 1:00 p.m.,
Chicago time, on each Business Day, make available to the Borrowers by means of
a credit to the Funding Account(s), the proceeds of a Swingline Loan to the
extent necessary to pay items to be drawn on any Controlled Disbursement Account
that day (as determined based on notice from the Administrative Agent).
          (b) The Swingline Lender may by written notice given to the
Administrative Agent not later than 11:00 a.m., Chicago time, on any Business
Day require the Revolving Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Revolving Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
Representative of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrowers (or other party on behalf of
the Borrowers) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.
          (c) Any provision of this Agreement to the contrary notwithstanding,
at the request of the Borrower Representative, the Administrative Agent may in
its sole discretion (but with absolutely no obligation), make Revolving Loans to
the Borrowers, on behalf of the Revolving Lenders, in amounts that exceed
Availability (any such excess Revolving Loans are herein referred to
collectively as “Overadvances”); provided that, no Overadvance shall result in a
Default due to the Borrowers’ failure to comply with Section 2.01 for so long as
such Overadvance remains outstanding in accordance with the terms of this
paragraph, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied. All Overadvances shall constitute ABR
Borrowings. The authority of the Administrative Agent to make Overadvances is
limited to an aggregate amount not to exceed 10% of then outstanding Revolving
Commitments of the Lenders at any time, no Overadvance may remain outstanding
for more than thirty (30) days and no Overadvance shall cause any Revolving
Lender’s Revolving Exposure to exceed its Revolving Commitment; provided that,
the Majority Lenders may at any time revoke the Administrative Agent’s
authorization to make Overadvances. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof.

-28-



--------------------------------------------------------------------------------



 



          (d) Upon the making of an Overadvance by the Administrative Agent,
each Revolving Lender shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent without recourse or warranty, an undivided interest and
participation in such Overadvance in proportion to its Applicable Percentage of
the Revolving Commitment. The Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Loan.
          (e) Upon the making of a Swingline Loan or an Overadvance (whether
before or after the occurrence of a Default and regardless of whether a
Settlement has been requested with respect to such Swingline Loan or
Overadvance), each Revolving Lender shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Swingline Lender or the Administrative Agent, as the case may be, without
recourse or warranty, an undivided interest and participation in such Swingline
Loan or Overadvance in proportion to its Applicable Percentage of the Revolving
Commitment. The Swingline Lender or the Administrative Agent may, at any time,
require the Revolving Lenders to fund their participations. From and after the
date, if any, on which any Revolving Lender is required to fund its
participation in any Swingline Loan or Overadvance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Loan.
          (f) The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement of outstanding Swingline Loans (a “Settlement”) with the
Revolving Lenders on at least a weekly basis or on any date that the
Administrative Agent elects, by notifying the Revolving Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00 noon
Chicago time on the date of such requested Settlement (the “Settlement Date”).
Each Revolving Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Revolving Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Swingline Loan
with respect to which Settlement is requested to the Administrative Agent, to
such account of the Administrative Agent as the Administrative Agent may
designate, not later than 2:00 p.m., Chicago time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the Administrative Agent shall be applied
against the amounts of the Swingline Lender’s Swingline Loans and, together with
Swingline Lender’s Applicable Percentage of such Swingline Loan, shall
constitute Revolving Loans of such Revolving Lenders, respectively. If any such
amount is not transferred to the Administrative Agent by any Revolving Lender on
such Settlement Date, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon as specified in
Section 2.07.
          Section 2.06 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit for its
own account or for the account of another Borrower, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

-29-



--------------------------------------------------------------------------------



 



          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (prior to 9:00 am,
Chicago time, at least three (3) Business Days prior to the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $10,000,000 and
(ii) the total Revolving Exposures shall not exceed the lesser of the total
Revolving Commitments and the Borrowing Base.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Revolving Lenders, the
Issuing Bank hereby grants to each Revolving Lender, and each Revolving Lender
hereby acquires from the Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Lender’s Applicable Percentage of each LC Disbursement made by the Issuing
Bank and not reimbursed by the Borrowers on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrowers for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrowers Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date, or, if
such notice has not been received by the Borrower Representative prior to such
time on such date, then not later than 11:00 a.m., Chicago time, on (i) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 9:00 a.m., Chicago time, or (ii) the Business Day
immediately following the day that the Borrower Representative receives such
notice, if such notice is not received prior to such time; provided that the
Borrowers may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with an
ABR Revolving Borrowing

-30-



--------------------------------------------------------------------------------



 




or Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan. If the Borrowers fail
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrowers in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrowers, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrowers’ joint and several obligation
to reimburse LC Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
any Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

-31-



--------------------------------------------------------------------------------



 



          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or to such successor and all previous Issuing
Banks, as the context shall require. After the replacement of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders (the “LC Collateral Account”), an
amount in cash equal to 105% of the LC Exposure as of such date plus accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and the
Borrowers hereby grant the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and Permitted Discretion
of the Administrative Agent and at the Borrowers’ risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account, including
interest and profits, shall be applied by the Administrative Agent to reimburse
the Issuing Bank for LC Disbursements for which it has not been reimbursed and,
to the extent not so applied, shall be held

-32-



--------------------------------------------------------------------------------



 




for the satisfaction of the reimbursement obligations of the Borrowers for the
LC Exposure at such time or be applied to satisfy other outstanding Secured
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all such Defaults have been cured
or waived.
          Section 2.07 Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., Chicago time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that Swingline Loans shall be made
as provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower Representative by promptly crediting the amounts so
received, in like funds, to the Funding Account(s); provided that ABR Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank and (ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
          Section 2.08 Interest Elections.
          (a) Each Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type or to continue such Borrowing as a Borrowing of
the same type and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, Overadvances or Protective
Advances, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or

-33-



--------------------------------------------------------------------------------



 




facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Borrower
Representative.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing
(i) no outstanding Revolving Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto.
          Section 2.09 Termination, Reduction and Increase of Commitments.
          (a) Unless previously terminated, all Commitments shall terminate on
the Maturity Date.
          (b) The Borrowers may at any time terminate the Commitments upon
(i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and on any Letters of Credit, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 105% of the
LC Exposure as of such date), (iii) the payment in full of all reimbursable
expenses and other Obligations together with accrued and unpaid interest
thereon, and (iv) the payment in

-34-



--------------------------------------------------------------------------------



 




full of the accrued and unpaid fees, including applicable Prepayment Fee (if
any); provided that no Prepayment Fee shall be payable in the event this
Agreement is terminated in connection with (x) a refinancing of all of the then
outstanding Obligations in a transaction in which Chase or one of its Affiliates
is the financial institution that provides or arranges a replacement bank credit
facility for the Borrowers or (y) a refinancing of all of the then outstanding
Obligations with the proceeds of the sale of Equity Interests of any Loan Party
in which Chase or one of its Affiliates is the underwriter in connection with
such sale.
          (c) The Borrowers may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $5,000,000, (ii) the Revolving
Commitments may not be reduced to an amount less than $50,000,000, (iii) no more
than three reductions of the Revolving Commitments may be made during the
Availability Period, (iv) subject to Section 2.09(e), any reduction pursuant to
this Section 2.09(c) shall be permanent and (v) the Borrowers shall not reduce
the Revolving Commitments if, after giving effect to any concurrent prepayment
of the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the total Revolving Commitments and the
Borrowing Base, Swingline Loans and LC Exposure.
          (d) The Borrower Representative shall notify the Administrative Agent
in writing of any election to terminate or reduce the Commitments under
paragraph (b) or (c) of this Section at least five (5) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Subject to Section 2.09(e), any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.
          (e) Lenders agree that Borrower Representative may one time during the
Availability Period, so long as no Default or Event of Default has occurred and
is continuing, deliver a written notice to Administrative Agent and each Lender
(an “Increase Notice”) requesting an increase in the Revolving Commitments (the
“Requested Revolver Increase”) not to exceed $25,000,000. The Increase Notice
shall be accompanied with a Compliance Certificate confirming that after giving
effect to the Requested Revolver Increase the financial covenants set for in
Section 6.12 are in compliance. If Borrower Representative delivers an Increase
Notice, each Lender shall have the option to participate in the Requested
Revolver Increase upon terms and in amounts determined by Administrative Agent
by delivering a written notice to Administrative Agent and Borrower
Representative within ten (10) Business Days of such Lender’s receipt of the
Increase Notice (it being agreed and understood that such Lender shall be deemed
to have elected not to participate in the Requested Revolver Increase if it does
not respond to the Increase Notice within fifteen (15) Business Days of its
receipt thereof). If one or more Lenders with Revolving Commitments elect not to
participate in the Requested Revolver Increase, or if such participation is for
less than the full amount of the Requested Revolver Increase, then
Administrative Agent may, at its option and in its separate capacities as a
Lender, elect to participate in such remaining portion of the Requested Revolver
Increase. If there is less than full participation by existing Lenders with
Revolving Commitments in the Requested Revolver Increase after the foregoing
procedures, then one or more new Lenders acceptable to Administrative Agent and
Borrower Representative may be added as parties to this Agreement for purposes
of participating in such remaining portion. After giving effect to the
procedures described in this paragraph, each Lender participating in the
Requested Revolver Increase

-35-



--------------------------------------------------------------------------------



 




shall have its Revolving Commitment increase to the extent of its participation
as determined by Administrative Agent and, upon the request of such Lender,
Borrowers will execute a replacement promissory note for such Lender reflecting
the increased amount of its Revolving Commitment. Borrowers agree to execute
such amendments and supplements to the Loan Documents and make such repayments
and reborrowings of Loans as Administrative Agent reasonably deems necessary in
connection with a Requested Revolver Increase and further agree to pay to
Administrative Agent an arrangement fee in connection with the Requested
Revolver Increase based upon the same percentage used to calculate the
arrangement fee payable by Borrowers to Administrative Agent on the Effective
Date; provided that Borrowers shall not be obligated to pay an arrangement fee
with respect to the Requested Revolver Increase if the aggregate amount of the
Lenders’ Revolving Commitments after giving effect to such increase and any
prior reduction of the Commitments pursuant to Section 2.09(c) does not exceed
$75,000,000.
          Section 2.10 Repayment of Loans; Evidence of Debt.
          (a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent, (iii) to the Swingline
Lender the then unpaid principal amount of each Swingline Loan on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made (provided that on each date that a Revolving
Loan is made, the Borrowers shall repay all Swingline Loans then outstanding),
and (iv) to the Administrative Agent the then unpaid principal amount of each
Overadvance on the earlier of the Maturity Date and demand by the Administrative
Agent.
          (b) At all times that full cash dominion is in effect pursuant to
Section 7.3 of the Security Agreement, on each Business Day, the Administrative
Agent shall apply all immediately available funds credited to the Collection
Account prior to 2:00 p.m., Chicago time on such Business Day plus all
immediately available funds credited after 2:00 p.m. on the previous Business
Day, first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) and to cash collateralize outstanding LC Exposure.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

-36-



--------------------------------------------------------------------------------



 



          (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          Section 2.11 Prepayment of Loans.
          (a) The Borrowers shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (e) of this Section.
          (b) Except for Overadvances permitted under Section 2.05, in the event
and on such occasion that the total Revolving Exposure exceeds the lesser of
(A) the aggregate Revolving Commitments or (B) the Borrowing Base, the Borrowers
shall prepay the Revolving Loans, LC Exposure and/or Swingline Loans in an
aggregate amount equal to such excess.
          (c) In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party in respect of any Prepayment Event,
the Borrowers shall, immediately after such Net Proceeds are received by such
Loan Party, prepay the Obligations as set forth in Section 2.11(e) below in an
aggregate amount equal to 100% of such Net Proceeds.
          (d) All such amounts pursuant to Section 2.11(c) shall be applied,
first to prepay any Protective Advances and Overadvances that may be
outstanding, pro rata, and second to prepay the Revolving Loans (including
Swingline Loans) without a corresponding reduction in the Revolving Commitment
and to cash collateralize outstanding LC Exposure.
          (e) The Borrower Representative shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
written notice of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 10:00 a.m., Chicago time, three
(3) Business Days before the date of prepayment, (ii) in the case of prepayment
of an ABR Revolving Borrowing, not later than 10:00 a.m., Chicago time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 11:00 a.m., Chicago time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
          Section 2.12 Fees.
          (a) The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily amount of the

-37-



--------------------------------------------------------------------------------



 




Available Revolving Commitment during the period from and including the
Effective Date to but excluding the date on which the Lenders’ Revolving
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the last day of each calendar month and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of three
hundred sixty-five (365) days (or three hundred sixty-six (366) days in a leap
year) and shall be payable for the actual number of days elapsed.
          (b) The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure,
as well as the Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the third
Business Day following such last day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Commitments terminate shall be payable on demand.
Any other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within ten (10) days after demand. All participation fees and fronting
fees shall be computed on the basis of a year of three hundred sixty-five
(365) days (or three hundred sixty-six (366) days in a leap year) and shall be
payable for the actual number of days elapsed.
          (c) The Borrowers agree to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          Section 2.13 Interest.
          (a) The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Each Protective Advance and each Overadvance shall bear interest
at the Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.
          (d) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the

-38-



--------------------------------------------------------------------------------



 



Borrower Representative (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.
          (e) Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
          (f) All interest hereunder shall be computed on the basis of a year of
three hundred sixty (360) days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of three hundred sixty-five
(365) days (or three hundred sixty-six (366) days in a leap year), and in each
case shall be payable for the actual number of days elapsed. The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
          Section 2.14 Alternate Rate of Interest.
          If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by any Lender that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lender of making or
maintaining its Loan included in such Borrowing for such Interest Period or that
it is illegal for such Lender to make its Eurodollar Loans;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.
          Section 2.15 Increased Costs.
          (a) If any Change in Law shall:

-39-



--------------------------------------------------------------------------------



 



     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
          (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than one hundred twenty (120) days prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrower Representative of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          Section 2.16 Break Funding Payments.
          In the event of (a) the payment of any principal of any Eurodollar
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto,

-40-



--------------------------------------------------------------------------------



 



(c) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower Representative pursuant to Section 2.19, then, in any
such event, the Borrowers shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
          Section 2.17 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrowers hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrowers shall jointly and severally indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower Representative by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrowers to a Governmental Authority, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

-41-



--------------------------------------------------------------------------------



 



          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower
Representative (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower
Representative as will permit such payments to be made without withholding or at
a reduced rate.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrowers or any other Person.
          Section 2.18 Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.
          (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 120 South LaSalle
Street, Chicago, Illinois, except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars. At all times that full cash
dominion is in effect pursuant to Section 7.3 of the Security Agreement, solely
for purposes of determining the amount of Loans available for borrowing
purposes, checks (in addition to immediately available funds applied pursuant to
Section 2.10(b)) from collections of items of payment and proceeds of any
Collateral shall be applied in whole or in part against the Obligations, on the
Business Day after receipt, subject to actual collection.
          (b) Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrowers), (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.11) or (C) amounts to be applied from the
Collection Account when full cash dominion is in effect (which shall be applied
in accordance with Section 2.10(b)) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or

-42-



--------------------------------------------------------------------------------



 



the Required Lenders so direct, such funds shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent and the Issuing Bank from the Borrowers (other than
in connection with Banking Services or Swap Obligations), second, to pay any
fees or expense reimbursements then due to the Lenders from the Borrowers (other
than in connection with Banking Services or Swap Obligations), third, to pay
interest due in respect of the Overadvances and Protective Advances, fourth, to
pay the principal of the Overadvances and Protective Advances, fifth, to pay
interest then due and payable on the Loans (other than the Overadvances and
Protective Advances) ratably, sixth, to prepay principal on the Loans (other
than the Overadvances and Protective Advances) and unreimbursed LC Disbursements
ratably, seventh, to pay an amount to the Administrative Agent equal to 105% of
the aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, eighth any amounts owing with respect to Banking Services
and Swap Obligations and ninth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Borrowers. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower Representative, or unless an Event of Default is in existence, neither
the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (a) on the expiration date of
the Interest Period applicable to any such Eurodollar Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.
          (c) At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Loan Documents, may be paid
from the proceeds of Borrowings made hereunder whether made following a request
by the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent; provided, that any such
deduction shall first be made from deposit accounts of the Borrower
Representative before being deducted from deposit accounts of any other
Borrower. Each Borrower hereby irrevocably authorizes (i) the Administrative
Agent to make a Borrowing for the purpose of paying each payment of principal,
interest, fees, premiums, reimbursable expenses (including, without limitation,
all reimbursement for fees and expenses pursuant to Section 9.03), and other
sums payable under the Loan Documents, as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable (provided, however, that Administrative Agent shall not make such
a Borrowing for the purpose of paying any sum under the Loan Documents, except
principal, until the third (3rd) Business Day after such amount is due) and (ii)
the Administrative Agent to charge any deposit account of any Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents; provided, that such charge shall first be made from deposit accounts
of the Borrower Representative before being deducted from deposit accounts of
any other Borrower.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other

-43-



--------------------------------------------------------------------------------



 



Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and participations
in LC Disbursements; provided that (i) if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrowers or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.
          Section 2.19 Mitigation Obligations; Replacement of Lenders.
          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then:
          (a) such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (and the Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment);
and
          (b) if such Lender does not promptly make a designation or assignment
under the preceding clause (a), the Borrowers may, at their sole expense and
effort, require such Lender or any Lender that defaults in its obligation to
fund Loans hereunder (herein, a “Departing Lender”), upon notice to the
Departing Lender and the Administrative Agent, to assign and delegate, without
recourse (in

-44-



--------------------------------------------------------------------------------



 



accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement and any other Loan
Document to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) the Departing
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Sections 2.14 or 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Departing Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.
          Section 2.20 Returned Payments.
          If after receipt of any payment which is applied to the payment of all
or any part of the Obligations, the Administrative Agent or any Lender is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.20 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.20 shall survive the termination of this Agreement.
ARTICLE III
Representations and Warranties
          Each Loan Party represents and warrants to the Lenders that:
          Section 3.01 Organization; Powers.
          Each of the Loan Parties and each of its Subsidiaries (other than the
Inactive Subsidiaries, as to which no representation is made) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so could not be reasonably
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
          Section 3.02 Authorization; Enforceability.
          The Transactions are within each Loan Party’s corporate or limited
liability company powers and have been duly authorized by all necessary
corporate or limited liability company and, if required, stockholder action. The
Loan Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency,

-45-



--------------------------------------------------------------------------------



 



reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
          Section 3.03 Governmental Approvals; No Conflicts.
          The Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (b) will not violate any Requirement of Law applicable to any Loan
Party or any of its Subsidiaries, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Loan Party or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of its Subsidiaries, except Liens created pursuant to the
Loan Documents.
          Section 3.04 Financial Condition; No Material Adverse Change.
          (a) The Company has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2005, audited by
KPMG, independent public accountants, and (ii) for the fiscal quarter and the
portion of the fiscal year ended June 30, 2006, in each case certified by its
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
          (b) No Borrower nor any other Loan Party has any Off-Balance Sheet
Arrangement in excess of $1,000,000;
          (c) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since June 30, 2006.
          Section 3.05 Properties.
          (a) As of the date of this Agreement, Schedule 3.05 sets forth the
address of each parcel of real property that is owned or leased by each Loan
Party. Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect, and no default by any party to
any such lease or sublease exists, except as could not reasonably be expected to
result in a Material Adverse Effect. Each of the Loan Parties and its
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all its real and personal property, free of all Liens other than those
permitted by Section 6.02.
          (b) Each Loan Party and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by the Loan Parties and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person, and the Loan Parties’
rights thereto are not subject to any material licensing agreement or similar
arrangement other than the licensing agreements identified on Schedule 3.05 (as
such Schedule may be updated from time to time by Borrowers upon delivery of
written notice to Administrative Agent; provided that Borrowers need not update
such Schedule to include any such agreements filed on EDGAR or disclosed and
described in a filing made with the SEC). Borrowers shall

-46-



--------------------------------------------------------------------------------



 



promptly upon request by the Administrative Agent deliver to the Administrative
Agent copies of any agreement listed on Schedule 3.05 or disclosed on EDGAR or
in a filing with the SEC.
          Section 3.06 Litigation and Environmental Matters.
          (a) There are no actions, suits or proceedings by or before any
mediator, arbitrator or Governmental Authority pending against or, to the
knowledge of any Loan Party, threatened against or affecting the Loan Parties or
any of their Subsidiaries (i) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.
          (b) Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any Environmental
Liability in excess of $3,750,000 or knows of any basis for any Environmental
Liability in excess of $3,750,000 and (ii) except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in or could reasonably be expected to result in a Material Adverse
Effect.
          Section 3.07 Compliance with Laws and Agreements.
          (a) Each Loan Party and its Subsidiaries is in compliance with all
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
          (b) Each Loan Party and its Subsidiaries has been, is, and remains in
material compliance with all FDA Laws with respect to all of its Drugs and Drug
Product Candidates; provided that for purposes of this Section 3.07(b), any
written notice of non-compliance with FDA Laws from the United States Food and
Drug Administration and any other Governmental Authority shall be considered
material non-compliance with FDA Laws. No Loan Party knows of any anticipated or
otherwise foreseeable non-compliance with any FDA Laws with respect to any Drugs
or Drug Product Candidates.
          Section 3.08 Investment Company Status.
          No Loan Party nor any of its Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940.
          Section 3.09 Taxes.
          Each Loan Party and its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except Taxes that
are being contested in good faith by appropriate proceedings and for which such
Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves. No tax liens have been filed and no claims are being asserted
with respect to any such taxes.

-47-



--------------------------------------------------------------------------------



 



          Section 3.10 ERISA.
          No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.
          Section 3.11 Disclosure.
          Each Borrower has disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it or any Subsidiary is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the Effective Date, as of the Effective Date.
          Section 3.12 Material Agreements.
          All material agreements and contracts to which any Loan Party is a
party or is bound as of the date of this Agreement are listed on Schedule 3.12.
No Loan Party is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in (i) any material
agreement to which it is a party or (ii) any agreement or instrument evidencing
or governing Indebtedness.
          Section 3.13 Solvency.
          (a) Immediately after the consummation of the Transactions to occur on
the Effective Date, (i) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Loan Party will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.
          (b) No Loan Party intends to, or will permit any of its Subsidiaries
to, and no Loan Party believes that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.

-48-



--------------------------------------------------------------------------------



 



          Section 3.14 Insurance.
          Schedule 3.14 sets forth a description of all insurance maintained by
or on behalf of the Loan Parties and the Subsidiaries as of the Effective Date.
As of the Effective Date, all premiums in respect of such insurance have been
paid. The Borrowers believe that the insurance maintained by or on behalf of the
Company and its Subsidiaries is adequate, including without limitation, with
respect to product liability insurance for approved Drugs as well as coverage
for all clinical studies, past, present and contemplated.
          Section 3.15 Capitalization and Subsidiaries.
          Schedule 3.15 (as updated from time to time pursuant to Section 6.03)
sets forth (a) a correct and complete list of the name and relationship to the
Company of each and all of the Company’s Subsidiaries, (b) a true and complete
listing of each class of each of the Loan Parties’ authorized Equity Interests,
of which all of such issued shares are validly issued, outstanding, fully paid
and non-assessable, and owned beneficially and of record by the Persons
identified on Schedule 3.15 (provided that Schedule 3.15 does not identify the
Persons owning the Equity Interests of the Company), and (c) the type of entity
of the Company and each of its Subsidiaries. All of the issued and outstanding
Equity Interests owned by any Loan Party has been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and is fully paid and non-assessable.
          Section 3.16 Security Interest in Collateral.
          The provisions of this Agreement and the other Loan Documents create
legal and valid Liens on all the Collateral in favor of the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, and such
Liens constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Permitted Encumbrances, to the extent any such Permitted
Encumbrances would have priority over the Liens in favor of the Administrative
Agent pursuant to any applicable law and (b) Liens perfected only by possession
or control (including possession of any certificate of title) to the extent the
Administrative Agent has not obtained or does not maintain possession or control
of such Collateral.
          Section 3.17 Employment Matters.
          The hours worked by and payments made to employees of the Loan Parties
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, State, local or foreign law dealing with such
matters, except for any such violations that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. All
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary.
          Section 3.18 Common Enterprise.
          The successful operation and condition of each of the Loan Parties is
dependent on the continued successful performance of the functions of the group
of the Loan Parties as a whole and the successful operation of each of the Loan
Parties is dependent on the successful performance and operation of each other
Loan Party. Each Loan Party expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from (i) successful
operations of each of the other Loan Parties and (ii) the credit extended by

-49-



--------------------------------------------------------------------------------



 



the Lenders to the Borrowers hereunder, both in their separate capacities and as
members of the group of companies. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.
ARTICLE IV
Conditions
          Section 4.01 Effective Date.
          The obligations of the Lenders to make Loans and of the Issuing Bank
to issue Letters of Credit hereunder shall not become effective until the date
on which each of the following conditions is satisfied (or waived in accordance
with Section 9.02):
          (a) Credit Agreement and Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement and (ii) duly
executed copies (which may include copies delivered via facsimile or other
electronic transmission) of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and a written opinion of the Loan Parties’ counsel, addressed
to the Administrative Agent, the Issuing Bank and the Lenders satisfactory to
the Administrative Agent.
          (b) Financial Statements and Projections. The Lenders shall have
received (i) audited consolidated financial statements of Company and its
subsidiaries for the December 31, 2004 and 2005 fiscal years and the unaudited
consolidated financial statements of Company and its subsidiaries for March 31,
2006 and June 30, 2006 fiscal quarters, (ii) unaudited interim consolidated
income statement and balance sheet of Company and its subsidiaries for each
fiscal month and quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, and such financial statements shall not, in
the reasonable judgment of the Administrative Agent, reflect any material
adverse change in the consolidated financial condition of Company and its
subsidiaries, as reflected in the financial statements or projections delivered
to the Administrative Agent prior to the date hereof and (iii) satisfactory
projections for the fiscal year ended December 31, 2006 and December 31, 2007,
on a quarterly basis for such fiscal years.
          (c) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
board of directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

-50-



--------------------------------------------------------------------------------



 



          (d) No Default Certificate. The Administrative Agent shall have
received a certificate, signed by the chief financial officer of Borrower
Representative, on the initial Borrowing date (i) stating that no Default or
Event of Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in Article III are true and correct as
of such date in all material respects (to the extent such representations and
warranties are not otherwise qualified by materiality or Material Adverse
Effect), and (iii) certifying any other factual matters as may be reasonably
requested by the Administrative Agent.
          (e) Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date. All such amounts will be delivered to Administrative
Agent by wire transfer of immediately available funds on the Effective Date and
will be reflected in the funding memorandum given by the Borrower Representative
to the Administrative Agent on or before the Effective Date.
          (f) Lien Searches. The Administrative Agent shall have received the
results of a recent lien search in each of the jurisdictions where assets of the
Loan Parties are located, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 6.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the Administrative Agent.
          (g) Funding Accounts. The Administrative Agent shall have received a
notice setting forth the deposit account(s) of the Borrowers (the “Funding
Accounts”) to which the Lender is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.
          (h) Customer List. The Administrative Agent shall have received a true
and complete list of the Borrowers’ customers, which list shall state the
customer’s name, mailing address and phone number and shall be certified as true
and correct by a Financial Officer of the Borrower Representative.
          (i) Control Agreements. The Administrative Agent shall have received
each Deposit Account Control Agreement required to be provided pursuant to
Section 4.13 of the Security Agreement.
          (j) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of Borrower Representative.
          (k) Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
the end of the month immediately preceding the Effective Date, with supporting
documentation consisting of a detailed aging of the Borrowers’ Accounts,
reconciled to the internal financial statements provided to Administrative Agent
prior to the Effective Date in connection therewith.
          (l) Closing Liquidity. After payment of all fees and expenses due
hereunder, and with all of the Loan Parties’ indebtedness, liabilities, and
obligations current, the Borrowers’ Liquidity shall not be less than
$120,000,000.
          (m) Business Due Diligence. Administrative Agent shall have received
satisfactory results from its business due diligence investigation of the
Company and its Subsidiaries, including without limitation results from field
examinations, and background searches and reviews of the

-51-



--------------------------------------------------------------------------------



 



Company’s and its Subsidiaries’ insurance coverage, chargeback practices,
existing Drugs, Drug Product Candidates and product pipeline.
          (n) Legal Due Diligence. Administrative Agent and its legal counsel
shall have received satisfactory results from its legal due diligence
investigation of the Company and its Subsidiaries, including without limitation,
a review of all legal (including tax implications) and regulatory matters in
connection with the consummation of the Transactions and a review of all license
and distribution agreements of the Company or any of its Subsidiaries.
          (o) Pledged Stock; Stock Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the shares of
Capital Stock pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.
          (p) Filings, Registrations, Recordings and Approvals. Each document
(including any Uniform Commercial Code financing statement) required by the
Collateral Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Liens expressly permitted by Section 6.02), shall be
in proper form for filing, registration or recordation, and Administrative Agent
shall have received satisfactory evidence of the receipt of all consents and
approvals of any Government Authority or other Person in connection with the
consummation of the Transactions.
          (q) Insurance. The Administrative Agent shall have received evidence
of insurance coverage in form, scope, and substance reasonably satisfactory to
the Administrative Agent and otherwise in compliance with the terms of
Section 5.09 and Section 4.11 of the Security Agreement.
          (r) Letter of Credit Application. The Administrative Agent shall have
received a properly completed letter of credit application if the issuance of a
Letter of Credit will be required on the Effective Date. The Borrowers shall
have executed the Issuing Bank’s master agreement for the issuance of commercial
Letters of Credit.
          (s) Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m., Chicago time, on October 31, 2006 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
          Section 4.02 Each Credit Event.
          The obligation of each Lender to make a Loan on the occasion of any
Borrowing, and of the Issuing Bank to issue, amend, renew or extend any Letter
of Credit, is subject to the satisfaction of the following conditions:

-52-



--------------------------------------------------------------------------------



 



          (a) Each of the representations and warranties of the Borrowers set
forth in the Loan Documents shall be true and correct in all material respects
(to the extent such representations and warranties are not otherwise qualified
by reference to materiality, Material Adverse Effect or a dollar amount) on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representation and warranty specifically relates to an earlier date, in which
case such representation and warranty shall have been true and correct in all
material respects on and as of such earlier date, and if they are not true and
correct in all material respects (to the extent such representations and
warranties are not otherwise qualified by reference to materiality, Material
Adverse Effect or a dollar amount), the Administrative Agent or the Required
Lenders shall have determined not to make any Loan or instructed the Issuing
Bank not to issue Letters of Credit as a result of the fact that such
representation or warranty is materially untrue or incorrect.
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing and the
Administrative Agent or the Required Lenders shall have determined not to make
such Borrowing or instructed the Issuing Bank not to issue such Letter of Credit
as a result of such Default.
          (c) After giving effect to any Borrowing or the issuance of any Letter
of Credit, Availability is not less than zero.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
ARTICLE V
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:
          Section 5.01 Financial Statements; Borrowing Base and Other
Information.
          The Borrowers will furnish to the Administrative Agent:
          (a) within ninety (90) days after the end of each fiscal year of the
Company, (i) the Compliance Certificate referenced in clause (d) below,
containing the EDGAR file number for its annual report on Form 10-K that the
Company has filed with the SEC, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants and (ii) the Company’s unaudited
consolidating balance sheet;

-53-



--------------------------------------------------------------------------------



 



          (b) within forty-five (45) days after the end of each of the first
three fiscal quarters of the Company, the Compliance Certificate referenced in
clause (d) below, containing the EDGAR file number for its quarterly reports on
Form 10-Q that the Company has filed with the SEC;
          (c) within thirty (30) days after the end of February, April, May,
July, August, October and November, the Company’s unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal month and the then elapsed portion of the
fiscal year; within forty-five (45) days after the end of December, provide
unaudited financial statements for the month of December which may be
preliminary statements subject to future audit adjustment;
          (d) concurrently with any filing or delivery of financial statements
under clause (a) or (b) or (c) above, a certificate of a Financial Officer of
the Borrower Representative (each a “Compliance Certificate”) in substantially
the form of Exhibit C (i) certifying, in the case of the financial statements
delivered under clause (b) or (c), as presenting fairly in all material respects
the financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.12 when Liquidity
is less than $80,000,000, (iv) in connection with financial statements delivered
under clause (a) and (b), setting forth the calculation of Applicable Rate and
including supporting information of the calculation of Liquidity and Average
Liquidity, including deposit account and securities account statements and any
additional information as the Administrative Agent may reasonably request, and
(v) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
          (e) concurrently with any filing of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
          (f) no later than January 31 of each fiscal year of the Company, a
copy of the plan and forecast (including a projected consolidated balance sheet,
income statement and cash forecast) of the Company for each quarter of such
fiscal year (the “Projections”) in form consistent with the projections
delivered pursuant to Section 4.01(b) and otherwise reasonably satisfactory to
the Administrative Agent;
          (g) (a)(i) within thirty (30) days of the end of each calendar month
during any Monthly Delivery Period or Weekly Delivery Period during which no
Borrowings have occurred or (ii) within fifteen (15) days of the end of each
calendar month during any Monthly Delivery Period or Weekly Delivery Period
during which Borrowings occurred, a Borrowing Base Certificate (provided that
the Company may update the chargeback amounts and core distribution fee amounts
in any such Borrowing Base Certificate delivered pursuant to this clause
(ii) via electronic mail transmission on the final Business Day of the calendar
month in which such certificate was delivered), and at such other times as may
be requested by the Administrative Agent in its Permitted Discretion, as of the
period then ended, and (b) within three (3) Business Days of the end of each
calendar week during any Weekly Delivery Period, a schedule of sales and
chargebacks journals, in each case together with any additional reports with
respect to the Borrowing Base or schedules of sales and chargebacks as the
Administrative Agent may request in its Permitted Discretion;

-54-



--------------------------------------------------------------------------------



 



          (h) within fifteen (15) days of the end of each calendar month, as of
the period then ended, all delivered electronically in the portable document
format:
     (i) a detailed aging of the Borrowers’ Accounts (1) including all invoices
aged by due date (with an explanation of the terms offered) and (2) if
applicable, reconciled to the Borrowing Base Certificate delivered as of such
date prepared in a manner reasonably acceptable to the Administrative Agent,
together with a summary specifying the name, and balance due for each Account
Debtor;
     (ii) a schedule detailing the Borrowers’ Inventory, in form satisfactory to
the Administrative Agent, by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement) and by Drug;
     (iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts, such worksheets detailing the Accounts excluded from Eligible
Accounts and the reason for such exclusion;
          (i) within thirty (30) days of the end of each calendar month, as of
the period then ended, delivered electronically in the portable document format,
a reconciliation of the Borrowers’ Accounts between the amounts shown in the
Borrowers’ general ledger and financial statements and the reports delivered
pursuant to clause (h)(i) above; and
          (j) within thirty (30) days of the end of each calendar month during
which a Borrowing has occurred or Loans are outstanding, as of the period then
ended, delivered electronically in the portable document format, a
reconciliation of the loan balance per the Borrowers’ general ledger to the loan
balance under this Agreement;
          (k) within fifteen (15) days of the end of each calendar month after
the Liquidity Event, as of the month then ended, a schedule and aging of the
Borrowers’ accounts payable, delivered electronically in the portable document
format;
          (l) promptly upon the Administrative Agent’s request in its Permitted
Discretion:
     (i) copies of invoices issued by the Borrowers in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;
     (ii) copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory purchased by any Loan Party;
     (iii) as available, a schedule detailing the balance of all intercompany
accounts of the Loan Parties; and
     (iv) as available, a schedule detailing the balance of all intercompany
accounts of each Inactive Subsidiary and MGI Canada;
          (m) within fifteen (15) days of the end of each calendar week during a
Weekly Delivery Period and at such other times as may be requested by the
Administrative Agent in its Permitted Discretion, as of the period then ended,
the Borrowers’ sales journal, cash receipts journal (identifying trade and
non-trade cash receipts) and chargeback memo/credit memo journal;

-55-



--------------------------------------------------------------------------------



 



          (n) within fifteen (15) days of filing thereof, copies of all tax
returns filed by any Loan Party with the U.S. Internal Revenue Service;
          (o) within fifteen (15) days of each March 31 and September 30 if
during the three (3) months prior to such date, a Borrowing has occurred or
Loans are outstanding, an updated customer list for each Borrower and its
Subsidiaries, which list shall state the customer’s name, mailing address and
phone number, delivered electronically in the portable document format;
          (p) to the extent not publicly filed on EDGAR, promptly after the same
becomes available, copies of all periodic and other reports, proxy statements
and other materials filed by any Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;
          (q) an electronic mail communication detailing the current end of day
balances for each securities account and deposit account of the Loan Parties not
at Chase, delivered (i) on the first Business Day of each succeeding calendar
month if there were no Loans outstanding during such month, (ii) on the
sixteenth (16th) day of each calendar month (or the Business Day immediately
following such date if the sixteenth (16th) day is not a Business Day) and on
the first Business Day of the succeeding calendar month if there are Loans
during the thirty (30) day period prior to such date which do not exceed
$10,000,000 at any time during such period and (iii) on each Business Day if
there are outstanding Borrowings on such Business Day of at least $10,000,000;
and
          (r) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
          The Administrative Agent shall post items delivered by the Borrowers
pursuant to clauses (a) through (d), and clause (f) of this Section 5.01 as well
as any Borrowing Base Certificate delivered pursuant to clause (g) of this
Section 5.01 on the Intralinks site established in connection with this
Agreement or otherwise deliver such items to Lender.
          Section 5.02 Notices of Material Events.
          The Borrowers will furnish to the Administrative Agent and each Lender
prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that
(i) seeks damages in excess of $1,000,000, (ii) seeks injunctive relief,
(iii) is asserted or instituted against any Plan, its fiduciaries or its assets,
(iv) alleges criminal misconduct by any Loan Party, (v) alleges the violation of
any law regarding, or seeks remedies in connection with, any Environmental Laws,
(vi) contests any tax, fee, assessment, or other governmental charge, or
(vii) involves any product recall;
          (c) any Lien (other than Permitted Liens) or claim made or asserted
against any of the Collateral;
          (d) any loss, damage, or destruction to the Collateral in the amount
of $1,000,000 or more, whether or not covered by insurance;

-56-



--------------------------------------------------------------------------------



 



          (e) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral in excess of $1,000,000 or
Collateral then included in the Borrowing Base is located (which shall be
delivered within five (5) Business Days after receipt thereof);
          (f) all material amendments to any Material Agreement, together with a
copy of each such amendment;
          (g) the fact that a Loan Party has entered into a Swap Agreement or an
amendment to a Swap Agreement, together with copies of all agreements evidencing
such Swap Agreement or amendments thereto (which shall be delivered within five
(5) Business Days);
          (h) the occurrence of any actual or alleged material violation of any
FDA Law with respect to the Drugs or the Drug Product Candidates;
          (i) any material communications from the United States Food and Drug
Administration or any other Governmental Authority, whether in the United States
or elsewhere, including without limitation, communications concerning the
withdrawal or modification of any currently existing approvals or permissions
related to any of the Drugs;
          (j) any communications from the United States Food and Drug
Administration or any other Person, or the receipt of any other information,
which has, or may have (i) a material adverse impact upon the Borrowers’ ability
to commercially sell and/or distribute any of the Drugs; or (ii) a material
adverse impact upon the Borrowers’ ability to have any of the Drug Product
Candidates approved for commercial sale and/or distribution in the United States
or elsewhere;
          (k) any other material information relating to the Drugs or the Drug
Product Candidates;
          (l) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $1,000,000; and
          (m) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          Section 5.03 Existence; Conduct of Business.
          Each Loan Party will, and will cause each Subsidiary to, (a) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
and (b) carry on and conduct a pharmaceutical business relating to the
acquisition, research, development and commercialization of differentiated
pharmaceutical prescription products for human consumption.

-57-



--------------------------------------------------------------------------------



 



          Section 5.04 Payment of Obligations.
          Each Loan Party will, and will cause each Subsidiary to, pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
          Section 5.05 Maintenance of Properties.
          Each Loan Party will, and will cause each Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.
          Section 5.06 Books and Records; Inspection Rights.
          Each Loan Party will, and will cause each Subsidiary to, (i) keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (ii) permit any representatives designated by the Administrative Agent
(including employees of the Administrative Agent or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice and during normal business hours, to visit and inspect
its properties, to examine and make extracts from its books and records, to
conduct field examinations, and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested; provided, however, that any Lender that is not
the Administrative Agent may accompany Administrative Agent or any of its
representatives on such visit, inspection or examination whether or not an Event
of Default is in existence, provided that if no Event of Default has occurred or
is continuing, any such visit, inspection or examination by a Lender that is not
the Administrative Agent shall be at the sole cost and expense of such Lender.
After the occurrence and during the continuance of any Event of Default, each
Loan Party shall provide the Administrative Agent and each Lender with access to
its suppliers. The Loan Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders.
          Section 5.07 Compliance with Laws.
          Each Loan Party will, and will cause each Subsidiary to, comply with
(a) all Requirements of Law (other than Requirements of Law concerning FDA Laws)
applicable to it or its property, except where non-compliance could not
reasonably be expected to have a Material Adverse Effect and (b) all
Requirements of Law concerning FDA Laws.
          Section 5.08 Use of Proceeds.
          The proceeds of the Loans will be used only to finance the working
capital needs of the Company and its Subsidiaries in the ordinary course of
business. No part of the proceeds of any Loan and no Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

-58-



--------------------------------------------------------------------------------



 



          Section 5.09 Insurance.
          Each Loan Party will, and will cause each Subsidiary to, maintain with
financially sound and reputable carriers having a financial strength rating of
at least A+ by A.M. Best Company (a) insurance in such amounts and against such
risks (including loss or damage by fire and loss in transit; external criminal
activities, including theft, burglary or larceny; business interruption; product
liability; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations (but in no event shall the
amount of the insurance be less than the value of the assets of the Loan
Parties) and (b) all insurance required pursuant to the Collateral Documents.
The Borrowers will furnish to the Lenders, upon the reasonable request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.
          Section 5.10 Casualty and Condemnation.
          The Borrowers (a) will furnish to the Administrative Agent and the
Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding
and (b) will ensure that the Net Proceeds of any such event (whether in the form
of insurance proceeds, condemnation awards or otherwise) are collected and paid
to the Administrative Agent, if applicable, for application in accordance with
the applicable provisions of this Agreement and the Collateral Documents
          Section 5.11 Appraisals.
          At any time after an Event of Default has occurred and is continuing,
that the Administrative Agent requests, the Borrowers and the Subsidiaries will
provide the Administrative Agent with appraisals or updates thereof of their
Inventory from an appraiser selected and engaged by the Administrative Agent,
and prepared on a basis satisfactory to the Administrative Agent, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations; provided, however, that any such appraisals
shall be at the expense of the Administrative Agent.
          Section 5.12 Depository Banks.
          Within thirty (30) days after the Liquidity Event, the Borrowers and
their Subsidiaries shall close all deposit accounts not maintained at Chase,
other than deposit accounts listed on Schedule 5.12 (“Exempt Accounts”) and
maintain Chase as its principal depository bank, including for the maintenance
of operating, administrative, cash management, collection activity, and other
deposit accounts for the conduct of its business, other than the Exempt
Accounts.
          Section 5.13 Additional Collateral; Further Assurances.
          (a) Subject to applicable law, each Borrower and each Subsidiary that
is a Loan Party shall cause each of its domestic Subsidiaries formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement
other than an Inactive Subsidiary to become a Loan Party by executing the
Joinder Agreement set forth as Exhibit D hereto (the “Joinder Agreement”). Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor or a Borrower hereunder, as specified by the Borrower
Representative, and thereupon shall have all of the rights, benefits, duties,
and obligations in such capacity under the Loan Documents and (ii) will grant
Liens to the Administrative Agent, for the benefit of the Administrative Agent
and the Lenders, in any property of such Loan Party which constitutes
Collateral.

-59-



--------------------------------------------------------------------------------



 



          (b) Each Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its domestic
Subsidiaries and (ii) 65% (or such greater percentage that, due to a change in
applicable law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such foreign Subsidiary as determined for
U.S. Federal income tax purposes to be treated as a deemed dividend to such
foreign Subsidiary’s U.S. parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each foreign Subsidiary that is not an Inactive Subsidiary (or subject to
clause (c) hereof, MGI Canada) directly owned by the Borrower or any domestic
Subsidiary to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request.
          (c) Prior to any investment by any Loan Party in MGI Canada after the
Effective Date, MGI (Canada), Inc. shall cause 65% (or such greater percentage
that, due to a change in applicable law after the date hereof, (1) could not
reasonably be expected to cause the undistributed earnings of MGI Canada as
determined for U.S. Federal income tax purposes to be treated as a deemed
dividend to such MGI (Canada), Inc. and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in MGI Canada to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request.
          (d) Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties.
          (e) If any material assets of the type constituting Collateral are
acquired by any Borrower or any Subsidiary that is a Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien in favor of the Security Agreement
upon acquisition thereof), the Borrower Representative will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Borrowers will cause such
assets to be subjected to a Lien securing the Secured Obligations and will take,
and cause the Subsidiary Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.
ARTICLE VI
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in

-60-



--------------------------------------------------------------------------------



 



full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Loan Parties covenant and agree,
jointly and severally, with the Lenders that:
          Section 6.01 Indebtedness.
          No Loan Party will, nor will it permit any Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:
          (a) the Secured Obligations;
          (b) Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
in accordance with clause (f) hereof;
          (c) Indebtedness of any Borrower to any Subsidiary and of any
Subsidiary to any Borrower or any other Subsidiary, provided that
(i) Indebtedness of any Inactive Subsidiary or MGI Canada to any Borrower or any
Subsidiary that is a Loan Party shall be subject to Section 6.04 and
(ii) Indebtedness of any Borrower to any Subsidiary and Indebtedness of any
Subsidiary that is a Loan Party to any Inactive Subsidiary or MGI Canada shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;
          (d) Guarantees by any Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of any Borrower or any other Subsidiary,
provided that (i) the Indebtedness so Guaranteed is permitted by this
Section 6.01, (ii) Guarantees by any Borrower or any Subsidiary that is a Loan
Party of Indebtedness of any Inactive Subsidiary or MGI Canada shall be subject
to Section 6.04 and (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;
          (e) Indebtedness of any Borrower or any Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets
(whether or not constituting purchase money Indebtedness), including Capital
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof; provided that (i) such
Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (e)
(together with outstanding Indebtedness permitted under clauses (b), (f),
(j) and (k)) shall not exceed $5,000,000 at any time outstanding;
          (f) Indebtedness which represents an extension, refinancing, or
renewal of any of the Indebtedness described in clauses (b) and (e) hereof;
provided that, (i) the principal amount of such Indebtedness is not increased
and the interest rate does not exceed the then market interest rate, (ii) any
Liens securing such Indebtedness are not extended to any additional property of
any Loan Party, (iii) no Loan Party that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto, (iv) such extension, refinancing or renewal does not result in
a shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (v) the terms of any such extension, refinancing, or
renewal are not less favorable when taken as a whole to the obligor thereunder
than the original terms of such Indebtedness and (vi) if the Indebtedness that
is refinanced, renewed, or extended was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the refinancing, renewal,
or extension Indebtedness must include subordination terms and conditions that
are at least as favorable to the Administrative Agent and the Lenders as those
that were applicable to the refinanced, renewed, or extended Indebtedness;

-61-



--------------------------------------------------------------------------------



 



          (g) Indebtedness owed to any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;
          (h) Indebtedness of any Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
          (i) Indebtedness of the Company and MGI GP in respect of the
Subordinated Notes;
          (j) Indebtedness not to exceed (together with outstanding Indebtedness
permitted under clauses (b), (e), (f) and (k)) $5,000,000 of any Person that
becomes a Subsidiary after the date hereof; provided, that such Subsidiary is
not and is not required to become a Loan Party hereto;
          (k) Indebtedness not to exceed (together with outstanding Indebtedness
permitted under clauses (b), (e), (f) and (j)) $5,000,000 owed to any bank
pursuant to the hedge of any foreign currency pursuant to any agreement entered
into from time to time in the ordinary course of business;
          (l) unsecured Subordinated Indebtedness in an aggregate principal
amount not exceeding $10,000,000;
          (m) unsecured Indebtedness in an aggregate principal amount not
exceeding $3,750,000 at any time outstanding; provided that the aggregate
principal amount of Indebtedness of the Borrowers’ Subsidiaries permitted by
this clause (m) shall not exceed $2,500,000 at any time outstanding; and
          (n) Indebtedness not to exceed $10,000,000 incurred by the Company in
connection with the purchase of its corporate headquarters (provided that no
such Indebtedness may be incurred unless Liquidity is at least $100,000,000 at
the time of, and after giving effect to, such purchase).
          Section 6.02 Liens.
          No Loan Party will, nor will it permit any Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:
          (a) Liens created pursuant to any Loan Document;
          (b) Permitted Encumbrances;
          (c) any Lien on any property or asset of any Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of such
Borrower or Subsidiary and (ii) such Lien shall secure only those obligations
which it secures on the date hereof and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
          (d) Liens on fixed or capital assets acquired, leased, constructed or
improved by any Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within ninety (90) days after such acquisition or lease or the completion of
such construction or

-62-



--------------------------------------------------------------------------------



 



improvement, (iii) the Indebtedness secured thereby does not exceed 90% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;
          (e) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon;
          (f) Liens arising out of sale and leaseback transactions permitted by
Section 6.06 and covering the property subject to such transaction;
          (g) Liens encumbering the assets of any Person that becomes a
Subsidiary after the date hereof; provided, that such Subsidiary is not and is
not required to become a Loan Party hereto;
          (h) Precautionary financing statements filed in connection with
operating leases with respect to a lessor’s rights in and to personal property
leased to any Borrower or any Subsidiary in the ordinary course of business;
          (i) Liens granted by an Inactive Subsidiary or MGI Canada in favor of
any Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary; and
          (j) Liens covering the real estate, buildings and fixtures comprising
the Company’s headquarters and granted by the Company to secure Indebtedness
permitted by Section 6.01(n).
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above.
          Section 6.03 Fundamental Changes.
          (a) No Loan Party will, nor will it permit any Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing (i) any Subsidiary of any Borrower may
merge into a Borrower in a transaction in which the Borrower is the surviving
corporation, (ii) any Loan Party (other than a Borrower) may merge into any Loan
Party in a transaction in which the surviving entity is a Loan Party, (iii) any
Inactive Subsidiary or MGI Canada may liquidate or dissolve if the Loan Party
which owns such Subsidiary determines in good faith that such liquidation or
dissolution is in the best interests of such Loan Party and is not materially
disadvantageous to the Lenders, and (iv) any Subsidiary of any Loan Party may
merge into or consolidate with a Person in connection with a Permitted
Acquisition (provided that any such merger involving a Person that is not a
wholly owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04); provided further that in connection with
any merger, consolidation, liquidation or dissolution permitted by this Section
6.03, Borrowers shall promptly provide Administrative Agent with a written
update to Schedule 3.15.
          (b) No Loan Party will, nor will it permit any of its Subsidiaries to,
carry on and conduct in any business other than the pharmaceutical business
relating to the acquisition, research, development and commercialization of
differentiated pharmaceutical prescription products for human consumption.

-63-



--------------------------------------------------------------------------------



 



          (c) No Loan Party will, nor will it permit any of its Subsidiaries to
form, or otherwise acquire any Subsidiary except in compliance with
Section 5.13; provided, that in connection with the formation or acquisition of
any new Subsidiary, Borrowers shall promptly provide Administrative Agent with a
written update to Schedule 3.15.
          (d) No Inactive Subsidiary nor MGI Canada shall engage in any business
or activity other than (i) paying taxes, (ii) preparing reports to Governmental
Authorities and to its shareholder or sole member and (iii) holding directors
and shareholders or member meetings (or actions by written consent in the
alternative), preparing and maintaining corporate or limited liability company
records and other corporate or limited liability company activities required to
maintain its separate corporate or limited liability company structure, unless
such Inactive Subsidiary becomes a Loan Party by execution of a Joinder
Agreement pursuant to Section 5.13(a) or MGI (Canada) Inc. grants a Lien on the
Equity Interests of MGI Canada pursuant to Section 5.13(c).
          (e) No Loan Party will, nor will it permit any of its Subsidiaries to,
change its fiscal year; provided that Subsidiaries acquired in a Permitted
Acquisition may change their fiscal year to match the fiscal year of the
Company.
          Section 6.04 Investments, Loans, Advances, Guarantees and
Acquisitions.
          No Loan Party will, nor will it permit any Subsidiary to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Loan Party and a wholly owned Subsidiary prior to such merger) any capital
stock, evidences of indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, make or permit to
exist any loans or advances to, Guarantee any obligations of, or make or permit
to exist any investment or any other interest in, any other Person, or purchase
or otherwise acquire (in one transaction or a series of transactions) any assets
of any other Person constituting a business unit (whether through purchase of
assets, merger or otherwise), except:
          (a) Permitted Investments (subject to control agreements in favor of
the Administrative Agent for the benefit of the Lenders or otherwise subject to
a perfected security interest in favor of the Administrative Agent for the
benefit of the Lenders);
          (b) investments in existence on the date of this Agreement and
described in Schedule 6.04;
          (c) investments by the Borrowers and the Subsidiaries in Equity
Interests in their respective Subsidiaries, provided that (A) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement (subject to the limitations applicable to common stock of a foreign
Subsidiary referred to in Section 5.13) and (B) the aggregate amount of
investments after the Effective Date by Loan Parties in Inactive Subsidiaries or
MGI Canada (together with outstanding intercompany loans permitted under clause
(B) to the proviso to Section 6.04(d) and outstanding Guarantees permitted under
the proviso to Section 6.04(e)) shall not exceed, in each case determined
without regard to any write-downs or write-offs, (x) $3,750,000 at any time
outstanding with respect to all domestic Inactive Subsidiaries, (y) $0.00 at any
time outstanding with respect to all foreign Subsidiaries other than MGI Canada,
and (z) $7,000,000 in any fiscal year of the Company (which unused amount, if
applicable, shall roll over and be available into subsequent fiscal years) up to
a maximum of $21,000,000 at any time outstanding with respect to MGI Canada
(provided that (1) MGI Canada has complied with Section 5.13 and (2) Liquidity
is at least $100,000,000 at the time of, and after giving effect to such
investment);

-64-



--------------------------------------------------------------------------------



 



          (d) loans or advances made by any Borrower to any domestic Subsidiary
or MGI Canada or made by any Loan Party to any other Loan Party, provided that
(A) any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged pursuant to the Security Agreement and (B) the amount of
such loans and advances made by Loan Parties to Inactive Subsidiaries or MGI
Canada (together with outstanding investments permitted under clause (B) to the
proviso to Section 6.04(c) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $3,750,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);
          (e) Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Inactive
Subsidiaries or MGI Canada that is Guaranteed by any Loan Party shall and
(together with outstanding investments permitted under clause (B) to the proviso
to Section 6.04(c) and outstanding intercompany loans permitted under clause
(B) to the proviso to Section 6.04(d)) shall not exceed $3,750,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs);
          (f) loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $500,000 in the aggregate at any one time
outstanding;
          (g) subject to Sections 4.2(a) and 4.4 of the Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;
          (h) investments in the form of Swap Agreements permitted by
Section 6.07;
          (i) investments of any Person existing at the time such Person becomes
a Subsidiary of a Borrower or consolidates or merges with a Borrower or any of
the Subsidiaries (including in connection with a Permitted Acquisition) so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
          (j) Permitted Acquisitions;
          (k) investments received in connection with the dispositions of assets
permitted by Section 6.05; and
          (l) investments constituting deposits described in clauses (c) and
(d) of the definition of the term “Permitted Encumbrances.”
          Section 6.05 Asset Sales.
          No Loan Party will, nor will it permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of any asset, including any Equity Interest
owned by it, nor will any Borrower permit any Subsidiary to issue any additional
Equity Interest in such Subsidiary (other than to another Borrower or another
Subsidiary in compliance with Section 6.04), except:
          (a) sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;

-65-



--------------------------------------------------------------------------------



 



          (b) sales, transfers and dispositions to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving an
Inactive Subsidiary or MGI Canada shall be made in compliance with Section 6.09;
          (c) sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof in the ordinary
course of business;
          (d) sales, transfers and dispositions of investments permitted by
clauses (i) and (k) of Section 6.04;
          (e) sale and leaseback transactions permitted by Section 6.06;
          (f) dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary; and
          (g) Permitted Asset Sales.
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least (i) 75% cash consideration at all times
Liquidity is less than $100,000,000 or (ii) 50% cash consideration at all times
Liquidity is at least $100,000,000, in each case, at the time of, and after
giving effect to, such sale, transfer, lease or disposition.
          Section 6.06 Sale and Leaseback Transactions.
          No Loan Party will, nor will it permit any Subsidiary to, enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by any Borrower or any Subsidiary that is made for cash consideration in
an amount not less than the fair value of such fixed or capital asset and is
consummated within ninety (90) days after such Borrower or such Subsidiary
acquires or completes the construction of such fixed or capital asset.
          Section 6.07 Swap Agreements.
          No Loan Party will, nor will it permit any Subsidiary to, enter into
any Swap Agreement, except (a) Swap Agreements entered into to hedge or mitigate
risks to which any Borrower or any Subsidiary has actual exposure (other than
those in respect of Equity Interests of any Borrower or any of its
Subsidiaries), and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower or any Subsidiary.
          Section 6.08 Restricted Payments; Certain Payments of Indebtedness.
          (a) No Loan Party will, nor will it permit any Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

-66-



--------------------------------------------------------------------------------



 



     (i) the Company may declare and pay dividends with respect to its common
stock payable solely in additional shares of its common stock, and, with respect
to its preferred stock, payable solely in additional shares of such preferred
stock or in             shares of its common stock;
     (ii) the Company may declare and pay cash dividends with respect to or
repurchase any portion of its Equity Interests for cash so long as
(w) immediately prior to and after giving effect to such cash dividend or
repurchase, no Event of Default shall exist, (x) there are no outstanding
Borrowings on the date of the payment of such cash dividend or repurchase,
(y) Average Liquidity exceeds $80,000,000 for the fiscal quarter immediately
prior to the payment date of such dividend or repurchase and (z) Liquidity
exceeds $80,000,000 on each of the five (5) Business Days immediately prior to
the payment date of such dividend or repurchase;
     (iii) pursuant to the Company’s Rights Agreement in effect on the date
hereof, the Company may pay dividends with respect to its common stock payable
solely in preferred share purchase rights that provide the holder of each share
of common stock of the Company the right to purchase one one-hundredth of a
share of preferred stock of the Company for $200 subject to adjustment from time
to time as provided therein;
     (iv) the Company and any of its Subsidiaries may pay cash not to exceed
$25,000 in lieu of fractional shares of Equity Interests in connection with a
merger, consolidation, or Permitted Acquisition permitted by this Agreement;
     (v) the Company and MGI GP may make regularly scheduled payments of cash
interest on the Subordinated Notes so long as (x) immediately prior to and after
giving effect to such payments, no Event of Default shall exist and (y) no cash
payments may be made with respect to the Senior Subordinated Convertible Notes
due March 2, 2024 prior to September 1, 2007; and
     (vi) Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests.
          (b) No Loan Party will, nor will it permit any Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
     (i) payment of Indebtedness created under the Loan Documents;
     (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted hereunder, other than payments
in respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof;
     (iii) refinancings of Indebtedness to the extent permitted by Section 6.01;
     (iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and

-67-



--------------------------------------------------------------------------------



 



     (v) prepayment of Indebtedness permitted under the Loan Documents not to
exceed $3,750,000 in the aggregate during the term of this Agreement; provided
that any such prepayment is approved in writing by Administrative Agent in its
sole discretion prior to such prepayment.
          Section 6.09 Transactions with Affiliates.
          No Loan Party will, nor will it permit any Subsidiary to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that (i) are
in the ordinary course of business and (ii) are at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among any Borrower and any Subsidiary that is a Loan Party not
involving any other Affiliate, (c) any investment permitted by Sections 6.04(c)
or 6.04(d), (d) any Indebtedness permitted under Section 6.01(c), (e) any
Restricted Payment permitted by Section 6.08, (f) loans or advances to employees
permitted under Section 6.04, (g) the payment of reasonable fees to directors of
any Borrower or any Subsidiary who are not employees of such Borrower or
Subsidiary, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Borrowers or their Subsidiaries in the ordinary course of business and (h) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options issued to employees, directors or vendors and stock ownership plans
provided to employees, directors or vendors approved by a Borrower’s board of
directors and maintained in the ordinary course of business.
          Section 6.10 Restrictive Agreements.
          No Loan Party will, nor will it permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Loan Party or any of its Subsidiaries to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to any Borrower or any
other Subsidiary or to Guarantee Indebtedness of any Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
          Section 6.11 Amendment of Material Documents.
          No Loan Party will, nor will it permit any Subsidiary to, amend,
modify or waive any of its rights under (a) agreement relating to any
Subordinated Indebtedness, (b) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational documents
or (c) any Material Agreement, in each case to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders.

-68-



--------------------------------------------------------------------------------



 



          Section 6.12 Financial Covenants.
          (a) Fixed Charge Coverage Ratio. At all times after Liquidity is less
than $80,000,000, the Borrowers will not permit the Fixed Charge Coverage Ratio,
determined for any trailing twelve month period ending on the last day of each
fiscal month of the Company (beginning on the fiscal month end immediately prior
to the date on which Liquidity is less than $80,000,000), to be less than 1.1 to
1.0.
          (b) Minimum Liquidity. The Borrowers shall maintain, at all times,
Liquidity of not less than $50,000,000.
ARTICLE VII
Events of Default
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrowers shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, within five (5) Business Days after the
same shall become due;
          (c) any representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary in or in connection with this Agreement or
any Loan Document or any amendment or modification thereof or waiver thereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
materially incorrect when made or deemed made;
          (d) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(g) and (h), 5.02(a), 5.06
(except as provided in paragraph (e) below), 5.08 or 5.09 or in Article VI;
          (e) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those which
constitute a default under another Section of this Article), and such failure
shall continue unremedied for a period of (i) five (5) days after knowledge of
any Senior Officer of any Loan Party of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01 (other than
Sections 5.01(g) and (h)), (ii) fifteen (15) days after the knowledge of any
Senior Officer of any Loan Party of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.02 (other than
Section 5.02(a)), 5.03, 5.04, 5.05, 5.06 (as it relates to keeping of books and
records), 5.07, 5.10 or 5.12 or (iii) thirty (30) days after the earlier of the
knowledge of any Senior Officer of any Loan Party of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) of such breach if such breach relates to terms or provisions of
any other Section of this Agreement; provided, however, that so long as such
breaching party is diligently seeking a remedy of such breach, Administrative
Agent may in its sole discretion

-69-



--------------------------------------------------------------------------------



 



extend, as applicable, any five (5) day period to ten (10) days, any fifteen
(15) day period to thirty (30) days and any thirty (30) day period to sixty
(60) days.
          (f) any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, beyond
the grace period, if any, provided therefor;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or
of a substantial part of its assets, under any Federal, State or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
          (i) any Loan Party or any Subsidiary of any Loan Party shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, State or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;
          (j) any Loan Party or any Subsidiary of any Loan Party shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $3,750,000 shall be rendered against any Loan Party, any
Subsidiary of any Loan Party or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party or
any Subsidiary of any Loan Party to enforce any such judgment or any Loan Party
or any Subsidiary of any Loan Party shall fail within thirty (30) days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;
          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

-70-



--------------------------------------------------------------------------------



 



          (m) a Change in Control shall occur;
          (n) the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the breach of any of the terms or provisions of
any Loan Document (other than this Agreement), which default or breach continues
beyond any period of grace therein provided;
          (o) the Loan Guaranty shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
          (p) any Collateral Document shall for any reason fail to create a
valid and perfected first priority security interest in any Collateral purported
to be covered thereby, except for Permitted Liens as permitted by the terms of
any Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or any Loan Party
shall fail to comply with any of the terms or provisions of any Collateral
Document; or
          (q) any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
          (r) any Loan Party or any Subsidiary is in breach of any Material
Agreement;
          (s) any Loan Party loses the right to sell or distribute any Drug
comprising in excess of 15% of the aggregate revenue of the Loan Parties during
the twelve months prior to such loss, by way of loss of intellectual property
rights to sell such Drug, violation of any FDA Laws, revocation or withdrawal of
required governmental approvals, or otherwise;
          (t) any Loan Party is criminally indicted or convicted under any law
that may reasonably be expected to lead to a forfeiture of any property of such
Loan Party having a fair market value in excess of $3,750,000;
          (u) it becomes illegal to sell, use, or distribute any of the Drugs in
the United States or elsewhere for any presently approved indications or for any
indications approved hereafter; or
          (v) any Loan Party or any Subsidiary is requested or required by the
United States Food and Drug Administration to issue, or issues or agrees to
issue, any recalls for any of the Drugs and the financial impact of such recall
could reasonably be expected to be in excess of $5,000,000, including without
limitation the costs of such recall, the adverse impact of the loss of
applicable Accounts and any reasonably anticipated litigation;
then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to

-71-



--------------------------------------------------------------------------------



 



be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers; and in case of any event with respect to the
Borrowers described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
ARTICLE VIII
The Administrative Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the Loan Documents
(other than this Agreement), and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02 or specifically
provided in this Agreement), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower Representative or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document

-72-



--------------------------------------------------------------------------------



 



or any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right, with the Borrower Representative’s prior written consent so long as no
Event of Default has occurred and is continuing, such consent not be
unreasonably withheld, to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank with
assets in surplus of $500,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
          Each Lender hereby agrees that (a) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or

-73-



--------------------------------------------------------------------------------



 



warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (ii) shall not be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel and that the Administrative Agent
undertakes no obligation to update, correct or supplement the Reports; (d) it
will keep all Reports confidential and strictly for its internal use, not share
the Report with any Loan Party or any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent and any such other
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
ARTICLE IX
Miscellaneous
          Section 9.01 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
     (i) if to any Loan Party, to the Borrower Representative at:
MGI PHARMA, INC.
5775 West Old Shakopee Road, Suite 100
Bloomington, MN 55437
Attention: VP Finance
Facsimile No: (952) 346-4898
     with copies to:
MGI PHARMA, INC.
5775 West Old Shakopee Road, Suite 100
Bloomington, MN 55437
Attention: Chief Financial Officer
Facsimile No: (952) 346-4898
     and
MGI PHARMA, INC.
5775 West Old Shakopee Road, Suite 100
Bloomington, MN 55437
Attention: General Counsel
Facsimile No: (952) 346-4898

-74-



--------------------------------------------------------------------------------



 



     and
Hogan & Hartson L.L.P.
111 S. Calvert Street, Suite 1600
Baltimore, MD 21202-6191
Attention: Asher M. Rubin
Facsimile No: (410) 539-6981
     (ii) if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase Bank, N.A. at:
JP Morgan Chase Bank, N.A.
120 South LaSalle Street
Chicago, IL 60603
Attention: Account Manager – MGI PHARMA
Facsimile No: (312) 661-6929
     (iii) if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower Representative
(on behalf of the Loan Parties) may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.
          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
          Section 9.02 Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing

-75-



--------------------------------------------------------------------------------



 



Bank and the Lenders hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender directly affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender, (v) increase the advance
rates set forth in the definition of Borrowing Base without the written consent
of all Lenders, (vi) or add new categories of eligible assets, without the
written consent of Required Lenders, (vii) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (viii) release any Loan Guarantor from its obligation under its
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender, or (ix) except as
provided in clauses (c) and (d) of this Section or in any Collateral Document,
release all of the Collateral or any portion in excess of $10,000,000 of the
Collateral during any calendar year, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be. The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.
          (c) The Lenders hereby irrevocably authorize the Administrative Agent,
at its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article

-76-



--------------------------------------------------------------------------------



 



VII. Except as provided in the preceding sentence, the Administrative Agent will
not release any Liens on Collateral without the prior written authorization of
the each Lender; provided that, the Administrative Agent may in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$10,000,000 during any calendar year without the prior written authorization of
each Lender. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral.
          (d) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
          Section 9.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and other advisors and professionals engaged by Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Borrowers under this Section
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:
     (i) appraisals (subject to Section 5.11) and insurance reviews (provided
that Borrower shall not be obligated to reimburse Administrative Agent or any
Lender for any insurance reviews after the Effective Date in absence of the
occurrence and continuation of an Event of Default);

-77-



--------------------------------------------------------------------------------



 



     (ii) field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination (for which the Administrative Agent shall charge its
standard rate in effect from time to time, which rate is currently equal to $850
per day per examiner, plus out of pocket expenses) (provided that in absence of
the occurrence and continuance of an Event of Default, Borrowers shall not be
obligated to reimburse Administrative Agent for more than (x) two field
examinations in any fiscal year in which aggregate Borrowings equaled or
exceeded $1,000,000 at any time during such fiscal year or (y) one field
examination in any fiscal year in which aggregate Borrowings failed to exceed
$1,000,000 at any time during such fiscal year);
     (iii) background checks regarding senior management and/or key investors,
as deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
     (iv) taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;
     (v) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
     (vi) forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
          (b) The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of their Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of their Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrowers fail to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this

-78-



--------------------------------------------------------------------------------



 



Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
          (d) To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          Section 9.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly provided hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
          (A) the Borrower Representative, provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;
          (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and
          (C) the Issuing Bank, provided that no consent of the Issuing Bank
shall be required for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund.
     (ii) Assignments shall be subject to the following additional conditions:

-79-



--------------------------------------------------------------------------------



 



          (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and State
securities laws; and
          (E) except in the case where an Event of Default has occurred and is
continuing, Chase shall not assign its Revolving Commitment such that after
giving effect to such assignment, Chase, its Affiliates or an Approved Fund
administered or managed by Chase or an Affiliate of Chase will maintain an
aggregate Revolving Commitment of less than $10,000,000.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be

-80-



--------------------------------------------------------------------------------



 



treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with

-81-



--------------------------------------------------------------------------------



 



respect to the participation sold to such Participant. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless the Borrower Representative is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.17(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          Section 9.05 Survival.
          All covenants, agreements, representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and other Obligations, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
          Section 9.06 Counterparts; Integration; Effectiveness.
          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including without limitation any
confidentiality agreement among the parties. Except as provided in Section 4.01,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.
          Section 9.07 Severability.
          Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions

-82-



--------------------------------------------------------------------------------



 



thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
          Section 9.08 Right of Setoff.
          If an Event of Default shall have occurred and be continuing, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrowers or such Loan Guarantor against
any of and all the Secured Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured. The applicable Lender shall
notify the Borrower Representative and the Administrative Agent of such set-off
or application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
          Section 9.09 Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, but giving effect to Federal laws applicable
to national banks.
          (b) Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any U.S.
Federal or New York State court sitting in New York, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
          (c) Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          Section 9.10 WAIVER OF JURY TRIAL.
          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN

-83-



--------------------------------------------------------------------------------



 



ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
          Section 9.11 Headings.
          Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
          Section 9.12 Confidentiality.
          Each of the Administrative Agent, the Issuing Bank and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Requirement of Laws
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers; provided that, in the case of information received from the
Borrowers after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

-84-



--------------------------------------------------------------------------------



 



          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
          Section 9.13 Several Obligations; Nonreliance; Violation of Law.
          The respective obligations of the Lenders hereunder are several and
not joint and the failure of any Lender to make any Loan or perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. Each Lender hereby represents that it is not relying on
or looking to any margin stock for the repayment of the Borrowings provided for
herein. Anything contained in this Agreement to the contrary notwithstanding,
neither the Issuing Bank nor any Lender shall be obligated to extend credit to
the Borrowers in violation of any Requirement of Law.
          Section 9.14 USA PATRIOT Act.
          Each Lender that is subject to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”)
hereby notifies the Borrowers that pursuant to the requirements of the Act, it
is required to obtain, verify and record information that identifies the
Borrowers, which information includes the names and addresses of the Borrowers
and other information that will allow such Lender to identify the Borrowers in
accordance with the Act.
          Section 9.15 Disclosure.
          Each Loan Party and each Lender hereby acknowledges and agrees that
the Administrative Agent and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with any of the
Loan Parties and their respective Affiliates.
          Section 9.16 Appointment for Perfection.
          Each Lender hereby appoints each other Lender as its agent for the
purpose of perfecting Liens, for the benefit of the Administrative Agent and the
Lenders, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession. Should any Lender (other
than the Administrative Agent) obtain possession of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
          Section 9.17 Interest Rate Limitation.
          Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such

-85-



--------------------------------------------------------------------------------



 



Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.
          Section 9.18 Maximum Liability of Borrowers.
          The provisions of this Agreement are severable, and in any action or
proceeding involving any State corporate law, or any State, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Borrower under this Agreement
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Borrower’s liability under this Agreement,
then, notwithstanding any other provision of this Agreement to the contrary, the
amount of such liability shall, without any further action by the Borrowers or
the Lenders, be automatically limited and reduced to the highest amount that is
valid and enforceable as determined in such action or proceeding (such highest
amount determined hereunder being the relevant Borrower’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Borrower is intended
solely to preserve the rights of the Lenders to the maximum extent not subject
to avoidance under applicable law, and no Borrower nor any other Person shall
have any right or claim under this Section with respect to such Maximum
Liability, except to the extent necessary so that the obligations of any
Borrower hereunder shall not be rendered voidable under applicable law. Each
Borrower agrees that the Secured Obligations may at any time and from time to
time exceed the Maximum Liability of each Borrower without impairing this
Agreement or affecting the rights and remedies of the Lenders hereunder,
provided that, nothing in this sentence shall be construed to increase any
Borrower’s obligations hereunder beyond its Maximum Liability.
          Section 9.19 Senior Obligations.
          Each Loan Party hereby represents and warrants and acknowledges and
agrees that the Secured Obligations are and shall be considered “Senior Debt,”
“Senior Indebtedness,” “Designated Senior Debt” and “Designated Senior
Indebtedness” or any similar term for all purposes related to the Subordinated
Notes and that the Secured Obligations shall be prior in right and time of
payment and performance with respect to the obligations set forth in the
Subordinated Notes except as otherwise permitted under Section 6.08.
ARTICLE X
Loan Guaranty
          Section 10.01 Guaranty.
          Each Loan Guarantor (other than those that have delivered a separate
Guaranty) hereby agrees that it is jointly and severally liable for, and, as
primary obligor and not merely as surety, absolutely and unconditionally
guarantees to the Lenders the prompt payment when due, whether at stated
maturity, upon acceleration or otherwise, and at all times thereafter, of the
Secured Obligations and all costs and expenses including, without limitation,
all court costs and attorneys’ and paralegals’ fees (including allocated costs
of in-house counsel and paralegals) and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any

-86-



--------------------------------------------------------------------------------



 



other guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Loan Guaranty
apply to and may be enforced by or on behalf of any domestic or foreign branch
or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.
          Section 10.02 Guaranty of Payment.
          This Loan Guaranty is a guaranty of payment and not of collection.
Each Loan Guarantor waives any right to require the Administrative Agent, the
Issuing Bank or any Lender to sue any Borrower, any Loan Guarantor, any other
guarantor, or any other person obligated for all or any part of the Guaranteed
Obligations (each, an “Obligated Party”), or otherwise to enforce its payment
against any collateral securing all or any part of the Guaranteed Obligations.
          Section 10.03 No Discharge or Diminishment of Loan Guaranty.
          (a) Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other person, whether
in connection herewith or in any unrelated transactions.
          (b) The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
          (c) Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

-87-



--------------------------------------------------------------------------------



 



          Section 10.04 Defenses Waived.
          To the fullest extent permitted by applicable law, each Loan Guarantor
hereby waives any defense based on or arising out of any defense of any Borrower
or any Loan Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower or any Loan Guarantor, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Loan Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against any Obligated Party, or any other
person. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.
          Section 10.05 Rights of Subrogation.
          No Loan Guarantor will assert any right, claim or cause of action,
including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Obligated Party, or any collateral,
until the Loan Parties and the Loan Guarantors have fully performed all their
obligations to the Administrative Agent, the Issuing Bank and the Lenders and
the Commitments shall have expired or been terminated.
          Section 10.06 Reinstatement; Stay of Acceleration.
          If at any time any payment of any portion of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, or reorganization of any Borrower or otherwise, each
Loan Guarantor’s obligations under this Loan Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been made
and whether or not the Administrative Agent, the Issuing Bank and the Lenders
are in possession of this Loan Guaranty. If acceleration of the time for payment
of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.
          Section 10.07 Information.
          Each Loan Guarantor assumes all responsibility for being and keeping
itself informed of the Borrowers’ financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Loan
Guarantor assumes and incurs under this Loan Guaranty, and agrees that neither
the Administrative Agent, the Issuing Bank nor any Lender shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

-88-



--------------------------------------------------------------------------------



 



          Section 10.08 Termination.
          The Lenders may continue to make loans or extend credit to the
Borrowers based on this Loan Guaranty until five (5) days after it receives
written notice of termination or revocation of this Loan Guaranty from any Loan
Guarantor. Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of that Guaranteed Obligations.
          Section 10.09 Taxes.
          All payments of the Guaranteed Obligations will be made by each Loan
Guarantor free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Loan Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Guarantor shall make such deductions and (iii) such Loan
Guarantor shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          Section 10.10 Maximum Liability.
          The provisions of this Loan Guaranty are severable, and in any action
or proceeding involving any State corporate law, or any State, Federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Loan Guarantor under this Loan
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Loan Guarantor’s liability under
this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan Guarantors or the Lenders, be automatically limited
and reduced to the Maximum Liability. This Section with respect to the Maximum
Liability of each Loan Guarantor is intended solely to preserve the rights of
the Lenders to the maximum extent not subject to avoidance under applicable law,
and no Loan Guarantor nor any other Person shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.
          Section 10.11 Contribution.
          In the event any Loan Guarantor (a “Paying Guarantor”) shall make any
payment or payments under this Loan Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Loan Guaranty, each other Loan Guarantor (each a
“Non-Paying Guarantor”) shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor’s “Applicable Percentage” of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article X, each Non-Paying Guarantor’s “Applicable Percentage” with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of
(i) such Non-Paying Guarantor’s Maximum Liability as of such date (without
giving effect to any right to receive, or obligation

-89-



--------------------------------------------------------------------------------



 



to make, any contribution hereunder) or, if such Non-Paying Guarantor’s Maximum
Liability has not been determined, the aggregate amount of all monies received
by such Non-Paying Guarantor from the Borrowers after the date hereof (whether
by loan, capital infusion or by other means) to (ii) the aggregate Maximum
Liability of all Loan Guarantors hereunder (including such Paying Guarantor) as
of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Maximum Liability has
not been determined for any Loan Guarantor, the aggregate amount of all monies
received by such Loan Guarantors from the Borrowers after the date hereof
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of both the
Administrative Agent, the Issuing Bank, the Lenders and the Loan Guarantors and
may be enforced by any one, or more, or all of them in accordance with the terms
hereof.
          Section 10.12 Liability Cumulative.
          The liability of each Loan Party as a Loan Guarantor under this
Article X is in addition to and shall be cumulative with all liabilities of each
Loan Party to the Administrative Agent, the Issuing Bank and the Lenders under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
          Section 10.13 Borrower Guarantors.
          Each Borrower shall be jointly and severally liable for the
Obligations; provided, however in the event that any Borrower is deemed by any
Person (including any court of competent jurisdiction) to be a guarantor (and
not a co-obligor or co-borrower) of the Secured Obligations of any other
Borrower, the Loan Parties agree that such Borrower shall be considered a Loan
Guarantor with respect to such Secured Obligations and such guaranty shall be
governed by the terms of this Article X, mutatis mutandis.
ARTICLE XI
The Borrower Representative
          Section 11.01 Appointment; Nature of Relationship.
          The Company is hereby appointed by each of the Borrowers as its
contractual representative (herein referred to as the “Borrower Representative”)
hereunder and under each other Loan Document, and each of the Borrowers
irrevocably authorizes the Borrower Representative to act as the contractual
representative of such Borrower with the rights and duties expressly set forth
herein and in the other Loan Documents. The Borrower Representative agrees to
act as such contractual representative upon the express conditions contained in
this Article XI. Additionally, the Borrowers hereby appoint the Borrower
Representative as their agent to receive all of the proceeds of the Loans in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loans to the appropriate Borrower. The Administrative Agent and
the Lenders, and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.

-90-



--------------------------------------------------------------------------------



 



          Section 11.02 Powers.
          The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative.
          Section 11.03 Employment of Agents.
          The Borrower Representative may execute any of its duties as the
Borrower Representative hereunder and under any other Loan Document by or
through authorized officers.
          Section 11.04 Notices.
          Each Borrower shall immediately notify the Borrower Representative of
the occurrence of any Default or Event of Default hereunder referring to this
Agreement describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that the Borrower Representative
receives such a notice, the Borrower Representative shall give prompt notice
thereof to the Administrative Agent and the Lenders. Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.
          Section 11.05 Successor Borrower Representative.
          Upon the prior written consent of the Administrative Agent, the
Borrower Representative may resign at any time, such resignation to be effective
upon the appointment of a successor Borrower Representative. The Administrative
Agent shall give prompt written notice of such resignation to the Lenders.
          Section 11.06 Execution of Loan Documents; Borrowing Base Certificate.
          The Borrowers hereby empower and authorize the Borrower
Representative, on behalf of the Borrowers, to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including without
limitation, each Borrowing Base Certificate and Compliance Certificate. Each
Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.

-91-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  BORROWERS:
 
                MGI PHARMA, INC.
 
           
 
  By    /s/ William F. Spengler    
 
           
 
       Name: William F. Spengler    
 
       Title: Executive Vice President and Chief    
 
                 Financial Officer    
 
                MGI GP, INC.
 
           
 
  By    /s/ William F. Spengler    
 
           
 
       Name: William F. Spengler    
 
       Title: Treasurer and Chief Financial Officer    
 
                MGI OM, INC.
 
           
 
  By    /s/ William F. Spengler    
 
           
 
       Name: William F. Spengler    
 
       Title: Treasurer and Chief Financial Officer    
 
                OTHER LOAN PARTIES:
 
                MGI PHARMA BIOLOGICS, INC.
 
           
 
  By    /s/ William F. Spengler    
 
           
 
       Name: William F. Spengler    
 
       Title: Treasurer and Chief Financial Officer    
 
                PROQUEST PHARMACEUTICALS, INC.
 
           
 
  By    /s/ William F. Spengler    
 
           
 
       Name: William F. Spengler    
 
       Title: Treasurer and Chief Financial Officer    
 
                MGI PRODUCTS, INC.
 
           
 
  By    /s/ William F. Spengler    
 
           
 
       Name: William F. Spengler    
 
       Title: Treasurer and Chief Financial Officer    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MGI MSL, LLC
 
           
 
  By    /s/ William F. Spengler    
 
           
 
       Name: William F. Spengler    
 
       Title: Treasurer and Chief Financial Officer    
 
                MGI (CANADA) INC.
 
           
 
  By    /s/ William F. Spengler    
 
           
 
       Name: William F. Spengler    
 
       Title: Treasurer and Chief Financial Officer    
 
                GPI IP, LLC
 
           
 
  By    /s/ William F. Spengler    
 
           
 
       Name: William F. Spengler    
 
       Title: Treasurer and Chief Financial Officer    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., individually, as Administrative
Agent, Issuing Bank and Swingline Lender    
 
           
 
  By    /s/ James Gurgone    
 
           
 
       Name: James Gurgone    
 
       Title: Vice President    
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION
 
           
 
  By    /s/ Terry Jackson    
 
           
 
       Name: Terry Jackson    
 
       Title: Vice President    
 
                CITICAPITAL COMMERCIAL CORPORATION
 
           
 
  By    /s/ James P. Shunney    
 
           
 
       Name: James P. Shunney    
 
       Title: Senior Vice President    

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

                      Revolving     Lender   Commitment   Commitment
JPMorgan Chase Bank, N.A.
  $ 30,000,000     $ 30,000,000  
Wells Fargo Bank, National Association
  $ 22,500,000     $ 22,500,000  
CitiCapital Commercial Corporation
  $ 22,500,000     $ 22,500,000            
Total
  $ 75,000,000     $ 75,000,000            

Commitment Schedule

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:                                                               
 
       
2.
  Assignee:                                                                   
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrowers:                                                               
 
       
4.
  Administrative Agent:                       , as the administrative agent
under the Credit Agreement
 
        5.   Credit Agreement: The Credit Agreement dated as of October ___,
2006 among MGI PHARMA, INC., MGI GP, Inc., MGI OM, Inc., the Lenders party
thereto, JPMorgan Chase Bank N.A., as Administrative Agent, and the other
parties thereto

 

1   Select as applicable

Exhibit A — Page 1



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned of   Facility
Assigned2   for all Lenders     Assigned     Commitment/Loans3  
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date:                      ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates on or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and State securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR
 
                [NAME OF ASSIGNOR]
 
           
 
  By        
 
           
 
      Title:    
 
                ASSIGNEE
 
                [NAME OF ASSIGNEE]
 
           
 
  By        
 
           
 
      Title:    

[Consented to and]4 Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By                                        
 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment” “Swingline Loan,” etc.)   3   Set forth, to at least 9 decimals, as
a percentage of the Commitment/Loans of all Lenders thereunder.   4   To be
added only if the consent of the Administrative Agent is required by the terms
of the Credit Agreement.

Exhibit A — Page 2



--------------------------------------------------------------------------------



 



     Title:
[Consented to:]5
[NAME OF RELEVANT PARTY]
By                                         
     Title:
 

5   To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

Exhibit A — Page 3



--------------------------------------------------------------------------------



 



ANNEX 1
CREDIT AGREEMENT
DATED AS OF OCTOBER __, 2006
AMONG MGI PHARMA, INC., MGI GP, INC., MGI OM, INC.,
THE LENDERS PARTY THERETO, JP MORGAN CHASE BANK, N.A.,
AND THE OTHER PARTIES THERETO
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any Borrower, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

Exhibit A — Page 4



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

Exhibit A — Page 5



--------------------------------------------------------------------------------



 



EXHIBIT B
BORROWING BASE CERTIFICATE
See Attached
Exhibit B

 



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPLIANCE CERTIFICATE
To: The Lenders parties to the Credit Agreement Described Below
     This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of October ___, 2006 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among MGI PHARMA, INC., MGI GP,
Inc. and MGI OM, Inc. (the “Borrowers”), the other Loan Parties, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders and as the Issuing Bank. Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES, ON BEHALF OF THE BORROWERS, THAT:
     1. I am the duly elected                      of the Borrower
Representative;
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrowers and
their consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];
     3. The examinations described in paragraph 2 did not disclose, except as
set forth below, and I have no knowledge of (i) the existence of any condition
or event which constitutes a Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;
     4. I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its State of incorporation or organization without having
given the Agent the notice required by Section 4.14 of the Security Agreement;
     5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and
     6. Schedule II hereto sets forth the computations necessary to determine
the Applicable Rate commencing on the Business Day this certificate is
delivered.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

     
 
       
 
       
 

Exhibit C — Page 1

 



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ___ day of
                    , ___.

                        ,       as Borrower Representative    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
               

Exhibit C — Page 2



--------------------------------------------------------------------------------



 



SCHEDULE I
Compliance as of                     , ____ with
Provisions of 6.12(a) and 6.12(b) of
the Agreement

Exhibit C — Page 3



--------------------------------------------------------------------------------



 



SCHEDULE II
Borrowers’ Applicable Rate Calculation

Exhibit C — Page 4



--------------------------------------------------------------------------------



 



EXHIBIT D
JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (this “Agreement”), dated as of
                    , ___, 200_, is entered into between
                                                            , a               
                           (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A.,
in its capacity as administrative agent (the “Administrative Agent”) under that
certain Credit Agreement, dated as of October ___, 2006 among MGI PHARMA, INC.,
MGI GP, Inc. and MGI OM, Inc. (the “Borrowers”), the Loan Parties party thereto,
the Lenders party thereto and the Administrative Agent (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.
     The New Subsidiary and the Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a [“Loan Guarantor”/“Borrower”] for all
purposes of the Credit Agreement and shall have all of the obligations of a Loan
Party and a [Loan Guarantor/Borrower] thereunder as if it had executed the
Credit Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement, including without limitation (a) all of the
representations and warranties of the Loan Parties set forth in Article III of
the Credit Agreement, *[and]* (b) all of the covenants set forth in Articles V
and VI of the Credit Agreement *[and (c) all of the guaranty obligations set
forth in Article X of the Credit Agreement. Without limiting the generality of
the foregoing terms of this paragraph 1, the New Subsidiary, subject to the
limitations set forth in Section 10.10 of the Credit Agreement, hereby
guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.]*
     2. If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
     3. The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:

     
 
         
 
         
 
         
 
 

Exhibit D — Page 1



--------------------------------------------------------------------------------



 



     [4. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.]
     5. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
     6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF ILLINOIS.
     IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

                  [NEW SUBSIDIARY]
 
           
 
  By        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                Acknowledged and accepted:
 
                JPMORGAN CHASE BANK, N.A., as     Administrative Agent
 
           
 
  By        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit D — Page 2